Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 1 of 130




                 Exhibit 1
    Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 2 of 130



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                            GREENBELT DIVISION



HISPANIC NATIONAL LAW ENFORCEMENT
ASSOCIATION NCR, et al.,

             Plaintiffs,
                                                   Case No. 18-cv-03821 TDC
      v.

PRINCE GEORGE’S COUNTY, MARYLAND, et al.

             Defendants.




                               APPENDIX VOLUME I

                  REVISED REDACTED VERSION (JULY 16, 2020)


Dennis A. Corkery (D. Md. Bar No. 19076)   John A. Freedman (D. Md. Bar No. 20276)
Joanna K. Wasik (D. Md. Bar No. 21063)     Adam M. Pergament (pro hac vice)
WASHINGTON LAWYERS’                        ARNOLD & PORTER KAYE SCHOLER LLP
  COMMITTEE FOR CIVIL RIGHTS               601 Massachusetts Ave., NW
  AND URBAN AFFAIRS                        Washington, DC 20001-3743
700 14th St., N.W., Suite 400              John.Freedman@arnoldporter.com
Washington, DC 20005                       Adam.Pergament@arnoldporter.com
(202) 319-1000
dennis_corkery@washlaw.org
Joanna_wasik@washlaw.org

Deborah A. Jeon (D. Md. Bar No. 06905)
ACLU OF MARYLAND
3600 Clipper Mill Road, Suite 350
Baltimore, MD 21211
(410) 889-8555
jeon@aclu-md.org
    Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 3 of 130



                                  APPENDIX
                              TABLE OF CONTENTS

Date/Exhibit Document                                       Page
No.
6/18/2020    Expert Report of Michael Graham                A.1
             Declaration of Michael Anis                    A.128
             Declaration of Sanghamitra Baral               A.130
             Declaration of Eric Beale                      A.136
             Declaration of Winston D. Chatman              A.144
             Declaration of John Doe #1                     A.146
             Declaration of Arvester Horner                 A.150
             Declaration of Sean Miller                     A.154
             Declaration of Lynett Redhead                  A.159
             Declaration of Earl Sharpe                     A.165
             Declaration of Chris Smith                     A.170
             Declaration of Marc Snoddy                     A.173
6/18/2020    Declaration of John A. Freedman                A.179
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 4 of 130




                     EXPERT REPORT OF
                    MICHAEL E. GRAHAM
                                In
    Hispanic National Law Enforcement Association NCR et al. v.
                   Prince George’s County et al.,
                District of Maryland No. 18-cv-3821

               REVISED REDACTED VERSION

                           July 16, 2020




                                A.1
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 5 of 130



   I.      QUALIFICATIONS

   1. For 33 years, I was employed by the Los Angeles County Sheriff’s

Department (LASD), rising from the rank of Deputy to the position of Assistant

Sheriff, the third-highest ranking position in the Department. The LASD is the

largest Sheriff’s Department in the United States with approximately 18,000

employees. The Department serves as the primary police agency for more than 2.9

million residents. As the Assistant Sheriff for five years, I was responsible for the

policing and detective functions, and as part of my duties I reviewed all serious

force cases, approved appropriate discipline, and implemented policy and training

to reduce inappropriate use of force. I previously served as the Chief of the

Professional Standards and Training Division, where, among other things, I had

responsibility over Department training and internal affairs.

   2. I was a member of the International Association of Chiefs of Police (IACP)

National Law Enforcement Policy Center for over two decades. The Center is

made up of nationally recognized police executives, current and retired, who

identify leading practices and provide sound guidance to the law enforcement

profession to assist in developing policies for individual departments. I am also a

member of the Board of Directors for the Police Assessment Resource Center

(PARC). PARC provides independent, evidence-based counsel and research on

                                          1




                                         A.2
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 6 of 130



effective, respectful, and publicly accountable policing to law enforcement

agencies, government entities, and community groups. PARC was founded in

2001 by the Vera Institute of Justice with the support of the Ford Foundation.

   3. I have served as an expert or consultant for the Department of Justice in over

a dozen matters concerning police practices, including matters concerning the

police departments of Chicago, Detroit, Los Angeles, New Orleans, Newark,

Seattle, and Washington, D.C. I have also been retained as a consultant by a

number of jurisdictions.

   4. I have served as an instructor and lecturer on various law enforcement and

management subjects at California State University. My undergraduate degree is

from California State University, and I have a masters from the University of

Southern California.

   5. My curriculum vitae is attached as Appendix A. I have not had any

publications in the last ten years. I have not testified in any matters in the last four

years. A list of materials I have considered in preparing this report is included as

Appendix B.

   6. My work on this matter is ongoing, and I reserve the right to supplement,

update, refine, or revise my conclusions or opinions should any additional



                                           2




                                          A.3
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 7 of 130



information be provided to me in the future and to supplement or amend them to

address any additional expert opinions offered in this litigation.

         7.     I am being compensated in this matter at a rate of $175 per hour,

including any testimony. My compensation is not contingent upon the substance

of my opinions or the outcome of this case.

   II.        SCOPE OF ASSIGNMENT

         8.     I have been retained by Arnold & Porter Kaye Scholer LLP, the

Washington Lawyers’ Committee for Civil Rights and Urban Affairs, and the

American Civil Liberties Union of Maryland, counsel for Plaintiffs in the matter of

Hispanic National Law Enforcement Officers et al. v. Prince George’s County,

Maryland et al., District of Maryland Case No. 18-3821. I have been asked to

evaluate the facts and circumstances involving police practices used at the Prince

George’s County Police Department (“PGPD” or the “Department”), including

assessment of Departmental policies, practices, and customs. This assessment has

included evaluation of PGPD’s policies, practices, and customs when presented

with complaints of racial discrimination, racial harassment, and retaliation, the

PGPD’s training concerning such issues, the PGPD’s methods of evaluating,

investigating, and disciplining such complaints, its Internal Affairs function, and its

disciplinary function.

                                            3




                                           A.4
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 8 of 130



   III.    SUMMARY OF OPINIONS

      9.      Based on my professional experience and my analysis to date, I have

reached the following conclusions:

             a. The Department’s policies for handling complaints about racial

                harassment and discrimination are inadequate.

             b. There are practices within the Department that result in complaints

                by civilians and minority officers about racial harassment or

                discrimination that are not being treated appropriately, in that they

                are either not investigated, not investigated appropriately, or not

                disciplined appropriately. The current leadership of the

                Department appears to have made a deliberate choice not to track

                or monitor its performance concerning these matters.

             c. There are practices within the Department that result in serious

                allegations of misconduct being treated differently when the

                charges are made against white officers as opposed to officers of

                color. In addition, the current leadership of the Department

                appears to have made a deliberate choice not to track or monitor its

                performance concerning these matters.



                                          4




                                         A.5
      Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 9 of 130



               d. There is a practice or custom in the Department that when officers

                  of color complain about any of the foregoing conduct, they

                  experience retaliation, in that they are transferred out of their jobs

                  and sometimes face counter-charges. The pattern of retaliation is

                  indicative that leadership of the Department condones retaliation,

                  and, in certain cases, evidence reflects direct participation of

                  leadership of the Department in retaliatory acts.

    IV.      ANALYSIS

       A.      The Department’s Policies for Handling Complaints About Racial
               Harassment and Discrimination Are Inadequate

       10.      It is the responsibility of Police Departments operating in a diverse,

multicultural society to treat allegations of racial discrimination and harassment

seriously. When allegations of discriminatory conduct by a law enforcement

officer are presented, they should be investigated and violations should be

disciplined appropriately.

       11.      I have reviewed Prince George’s County Police Department General

Order Manual, in particular Volume I, Chapter 12 on Discrimination & Sexual

Harassment (“Discrimination & Sexual Harassment Policies”),1 which is the


1
 Prince George’s County Police Department General Order Manual (“General Order”), Vol. I,
Ch. 12 (Discrimination & Sexual Harassment), available at
                                             5




                                            A.6
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 10 of 130



Department’s primary policy concerning racial discrimination and harassment, as

well as Volume I, Chapter 4 on Complaints, which also gives direction to

employees regarding filing complaints and promises them protection from

retaliation (“Complaints Policy”)2 (collectively, “PGPD Policies” or “Policies”). I

have concluded that these policies are flawed in a number of respects, as set forth

below.

         12.      First, PGPD’s Policies have flawed reporting requirements. The

reporting process required by PGPD’s Policies is deficient in a number of ways.

Most notably, the Policies state that “[w]hen employees, other than victims,

become aware of conduct believed to be sexual harassment or discrimination . . .

they shall report the incident to their supervisor or Commander/Manager.” Vol. I.

Ch. 12 § V3 (Procedures). And, even if an employee is uncomfortable with this

directive and instead makes a complaint directly to the EEO Coordinator, the

Coordinator is authorized to “[r]efer [the complaint back] to the employee’s

Commander/Manager for mediation.” Id. § V.3 (Complaint Procedures).




https://www.princegeorgescountymd.gov/DocumentCenter/View/16570/Volume-I-
Administration-PDF. Unless otherwise specified, citations to the General Order reference the
version available at the link in this footnote.
2
    General Order, Vol. I, Ch. 4 (Complaints).
3
    General Order, Vol. I, Ch. 12 § V (Discrimination & Sexual Harassment: Procedures).
                                                  6




                                                 A.7
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 11 of 130



      13.      The reporting procedure for “victims” is more daunting as it states

that as the first step, “Attempts will be made to settle discrimination complaints at

the employee/supervisory level by dialogue between the parties concerned. When

a solution cannot be reached at this level, employees are urged to seek the

assistance of either the Equal Employment Opportunity Coordinator or the

Assistant Coordinator.” Id. § V.2. Once again, if the “victim” employee is

uncomfortable with this directive and instead makes a complaint directly to the

EEO Coordinator, the Coordinator is authorized to “[r]efer [the complaint back] to

the employee’s Commander/Manager for mediation.” Id. § V.3 (Complaint

Procedures).

      14.      If the victim complains to the EEO Coordinator, the procedure

provides the victim “shall complete Part I of the Equal Employment Opportunity

Complaint Form …” and “shall either mail the form (marked confidential) or take

it directly to the Deputy Chief, BOAHS,” the assigned EEO Coordinator. Id. This

is flawed. In contrast, the U.S. EEOC states, “When an employee complains to

management about alleged harassment, the employer is obligated to investigate the




                                           7




                                          A.8
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 12 of 130



allegation regardless of whether it conforms to a particular format or is made in

writing.”4

         15.     Similarly, the Complaints Policy requires all employees who become

aware of “unlawful conduct” or “violation of written directives” of any kind to

report it to their Commander. Vol. I, Ch. 4 § V.6 (Internal Complaints).5

         16.     Read in tandem, these provisions restrict all employees’ options such

that it is difficult, if not impossible, to break out of the chain of command. Policies

like PGPD’s that require employees to report within the chain of command are

ineffective because a supervisor may be the alleged offender, or may have a

relationship with the alleged offender, thereby compromising the potential for

objective and impartial investigation and determination of complaints.

         17.     The Equal Employment Opportunity Commission also recommends

that an employer “provide accessible points of contact for the initial complaint”

and designate officials “outside an employee’s chain of command” as the recipient

of complaints, in order to ensure that complaints are handled in an impartial

manner.6 Consistent with this guidance, the Model Policy on Harassment,

4
  EEOC, Enforcement Guidance: Vicarious Liability for Unlawful Harassment by Supervisors
(June 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.
5
    General Order, Vol. I, Ch. 4 § V.6 (Complaints: Internal Complaints).
6
  EEOC, Enforcement Guidance: Vicarious Liability for Unlawful Harassment by Supervisors
(June 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.
                                                 8




                                                A.9
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 13 of 130



Discrimination, and Unprofessional Conduct put forth by the IACP (“IACP Model

Policy”) provides that complainants may report either to a supervisor or to the

Office of Professional Responsibility.7 Following this guidance, the Chicago

Police Department’s Equal Employment Opportunity Policy specifically excludes

discrimination or harassment complaints from up the chain of command.8 The

Maricopa County Sherriff’s Department9 policy advises employees who do not feel

comfortable reporting to the chain of command that they have a duty to report

directly to other parties, including Human Resources, the Compliance Bureau

Chief, or the Professional Standards Bureau.10

       18.     Second, PGPD’s Policies contain an ineffective investigation and

resolution process. The PGPD Policies do not provide for a mechanism for

effective and timely investigation of discrimination and harassment complaints.


7
 International Association of Chiefs of Police Law Enforcement Policy Center, Model Policy,
Harassment, Discrimination, and Unprofessional Conduct § V.C (2) (May 2019),
https://www.theiacp.org/sites/default/files/2019-
05/Harassment%20Discrimination%20Policy%20-%202019%20-%20revised.pdf.
8
 Chicago Police Department, Equal Employment Opportunity Policy (August 22, 2017) at IV
(B)(1)(a) http://directives.chicagopolice.org/directives/data/a7a57be2-1288324b-8a612-8833-
4bfc750afb536ed2.html.
9
 The Maricopa County Sheriff’s Office has been the subject of multiple discrimination lawsuits
and Department of Justice consent decrees. This policy was adopted over three years after the
consent decree.
10
   Maricopa County Sheriff’s Office Policy and Procedures, Workplace Professionalism:
Discrimination and Harassment (Jan 24, 2019), pages 5-6, §§ 5(c )(1), 5(c )(2), 5(c )(5),
https://www.mcso.org/documents/Policy/Critical/CP-3.pdf.
                                                9




                                              A.10
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 14 of 130



EEOC guidance requires employers to engage in a “prompt, thorough and

impartial investigation” into an alleged complaint, including, if necessary, a

detailed fact-finding. In cases in which the harasser does not deny the accusations,

the EEOC recommends the immediate determination of appropriate corrective

action.11

       19.    The PGPD Discrimination & Harassment Policy provides for no

investigative process if a report is made up the chain of command. The Policy is

silent on what, if anything, a Commander must do upon receipt of a complaint.

       20.    The PGPD Discrimination & Harassment Policy provides that if the

Department’s EEO Coordinator, the Deputy Chief of Bureau Administration and

Homeland Security, receives a complaint, the Coordinator may “handle

informally” the complaint, issue a “final determination,” or simply refer it back to

the chain of command for “mediation.” Vol. I, Ch. 12 § V.3 (Complaint

Procedures).12 None of these options contemplates a thorough investigation.

While the EEO Coordinator may also choose to “assign for investigation” the

complaint, the Discrimination & Harassment Policy is silent on who will conduct



11
  EEOC, Enforcement Guidance: Vicarious Liability for Unlawful harassment by Supervisors
(June 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.
12
  General Order, Vol. I, Ch. 12 § V.3 (Discrimination & Sexual Harassment: Complaint
Procedures).
                                             10




                                           A.11
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 15 of 130



that investigation, how, in what time frame, and how the investigation will be

documented. Id. Although the Complaint Policy separately states that “abusive

language” and “harassment” must be investigated by the Internal Affairs

Department (IAD) of PGPD, Vol. I, Ch.4 § V.7 (Complaint Assignment),13 and the

EEO Coordinator could presumably use this provision to refer harassment

complaints for investigation to IAD, the Policies contain no provisions stating that

IAD is also responsible for investigation of discrimination complaints. Indeed,

there is evidence that the actual practice is that when internal complaints are

discovered to be associated with an EEOC charge, the investigations are

terminated and the cases closed. This action occurs whether a complaint is made

internally or externally. Several examples are discussed below.14

         21.     The IACP Model Policy, in contrast, directs that the Office of

Professional Standards has responsibility for investigation of harassment and

discrimination complaints.15 Similarly, the Maricopa County Sheriff’s Office

Policy and Procedures directs that discrimination and harassment complaints be



13
     General Order, Vol. I, Ch. 4 § V.7 (Complaints: Complaint Assignment).
14
     See Paragraph 50.
15
   International Association of Chiefs of Police Law Enforcement Policy Center, Model Policy
Harassment, Discrimination, and Unprofessional Conduct § V.C (6) (May 2019),
https://www.theiacp.org/sites/default/files/2019-
05/Harassment%20Discrimination%20Policy%20-%202019%20-%20revised.pdf.
                                                11




                                              A.12
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 16 of 130



“immediately” taken to the Professional Standards Bureau, which documents them

in IAPro and conducts an investigation.16 The Chicago Police Department also

states that the Bureau of Internal Affairs has “primary responsibility for conducting

a prompt and thorough investigation of complaints of employment

discrimination.”17

       22.    In lieu of an effective investigation process by IAD, the PGPD

Policies place a heavy, and inappropriate, emphasis on direct confrontation

between complainants and alleged offenders. The Policies encourage employees

“to confront the offender and make it clear the offensive behavior must stop.” Vol.

I. Ch. 12 § V.2 (Internal Complaints).18 Similarly, the Policies state that

“[a]ttempts will be made” to address discrimination complaints in the first instance

“by dialogue between the parties concerned.” Id.

       23.    These provisions undermine an effective investigative process and

may deter victims from coming forward. Employees should feel no compulsion to



16
   Maricopa County Sheriff’s Office Policy and Procedures, Workplace Professionalism:
Discrimination and Harassment (Jan 24, 2019), pages 5-7,
https://www.mcso.org/documents/Policy/Critical/CP-3.pdf.
17
  Chicago Police Department, Equal Employment Opportunity Policy (August 22, 2017) at §
IV(B)(4)(a), http://directives.chicagopolice.org/directives/data/a7a57be2-1288324b-8a612-8833-
4bfc750afb536ed2.html.
18
  General Order, Vol. I, Ch. 12 § V.2 (Discrimination & Sexual Harassment: Internal
Complaints).
                                              12




                                            A.13
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 17 of 130



resolve discrimination or harassment by themselves. The Maricopa County

Sheriff’s Office Policy and Procedures, for example, explicitly states that “[a]n

employee is not required to directly confront the offender who is alleged to have

engaged in unlawful or wrongful conduct.”19

       24.    Third, PGPD’s Policies lack appropriate confidentiality protections.

According to the EEOC, an anti-harassment policy should contain, at bare

minimum, an “[a]ssurance that the employer will protect the confidentiality of

harassment complaints to the extent possible.”20 The IACP Model Policy provides

for such confidentiality.21 The PGPD Policies, however, fail to provide any

assurance of confidentiality to would-be complainants. At minimum, the lack of

such fundamental protections can result in a chilling effect on would-be

complainants; at worst, it can expose complainants to open hostility and retaliation.

       25.    Fourth, PGPD’s Policies fail to protect complainants from contacts

with the suspected offender. The EEOC provides that an employer may need to


19
   Maricopa County Sheriff’s Office Policy and Procedures, Workplace Professionalism:
Discrimination and Harassment (Jan 24, 2019), page 5, § 5(C )(1),
https://www.mcso.org/documents/Policy/Critical/CP-3.pdf.
20
  EEOC, Enforcement Guidance: Vicarious Liability for Unlawful harassment by Supervisors
(June 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.
21
   International Association of Chiefs of Police Law Enforcement Policy Center, Model Policy
Harassment, Discrimination, and Unprofessional Conduct § V.C (7) (May 2019),
https://www.theiacp.org/sites/default/files/2019-
05/Harassment%20Discrimination%20Policy%20-%202019%20-%20revised.pdf.
                                              13




                                            A.14
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 18 of 130



take intermediate measures pending the completion of an investigation, such as

“scheduling changes so as to avoid contact between the parties; transferring the

alleged harasser; or placing the alleged harasser on non-disciplinary leave with pay

pending the conclusion of the investigation.”22 The PGPD Policies contain no

provisions allowing PGPD to take appropriate measures to protect complainants

from contact with alleged offenders during the investigation of a harassment or

discrimination claim. As a result, complainants may be forced to continue working

alongside offenders, or worse, if the offenders are the complainants’ supervisors,

and potentially endure ongoing discrimination, hostility, or reprisal, while their

complaint is adjudicated.

      26.     Fifth, PGPD’s Policies do not prohibit all unlawful forms of

harassment and discrimination. In particular, PGPD Policies do not protect

employees from the full range of conduct that is unlawful under applicable law.

An effective anti-harassment and anti-discrimination policy should prohibit

discrimination and harassment based on sex, race, color, religion, national origin,

age, disability, and protected activity.23



22
  EEOC, Enforcement Guidance: Vicarious Liability for Unlawful harassment by Supervisors
(June 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.
23
  EEOC, Enforcement Guidance: Vicarious Liability for Unlawful harassment by Supervisors
(June 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.
                                              14




                                             A.15
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 19 of 130



          27.     The scope of PGPD’s policies falls short in a number of ways.

Notably, although PGPD prohibits sexual harassment, it does not prohibit

harassment based on other protected characteristics, including racial harassment.24

Relatedly, PGPD’s policies do not contain clear anti-discrimination provisions.

The Discrimination & Harassment Policy lacks a clear statement that the

Department as a whole prohibits unlawful discrimination and harassment by all

employees.

          28.     The Discrimination & Sexual Harassment Policy also lacks a plain,

easily comprehensible prohibition on different treatment in the terms, conditions,

and privileges of employment because of an individual’s protected characteristic.

Instead, the definition section of the Policy is hard to follow. It differentiates

between “arbitrary discrimination” and “personal discrimination,”25 which are not

terms used in either guidance by the EEOC or the policies of other Police

Departments that I have reviewed. “Arbitrary discrimination” is defined in part by

reference to other defined terms, while “personal discrimination” is defined as

deprivation of “a right,” without explanation of what rights may be applicable in

the context of employment. The other terms in the definition section, including

24
  EEOC Compliance Manual, Section 15: Race and Color Discrimination, § 15-VII (A)(racial
harassment) (April 19, 2006), https://www.eeoc.gov/policy/docs/race-color.html.
25
     General Order, Vol. I, Ch. 12 § III (Discrimination & Sexual Harassment: Definitions).
                                                 15




                                                A.16
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 20 of 130



“prejudice,” “racism,” “disparaging terms,” and “stereotyping,” do little to clarify

what kind of activity is prohibited.

       29.    The policies of other police departments contain clearer and more

effective prohibitions on harassment and discrimination. The IACP Model Policy

defines discrimination as “[u]nfair or unequal treatment of an individual or group

based on protected class status.”26 The Chicago Police Department clearly states

that “City and Department policies prohibit discrimination against employees” on

various bases.27 The 2019 Maricopa County Sheriff’s Office Policy and

Procedures “prohibits unlawful discrimination and harassment based on an

individual’s membership in a category protected by federal or state law.”28 It

further defines discrimination as different treatment in the terms and conditions of




26
   International Association of Chiefs of Police Law Enforcement Policy Center, Model Policy
Harassment, Discrimination, and Unprofessional Conduct § III (definitions) (May 2019),
https://www.theiacp.org/sites/default/files/2019-
05/Harassment%20Discrimination%20Policy%20-%202019%20-%20revised.pdf.
27
   Chicago Police Department, Equal Employment Opportunity Policy (August 22, 2017) at II,
http://directives.chicagopolice.org/directives/data/a7a57be2-1288324b-8a612-8833-
4bfc750afb536ed2.html.
28
   Maricopa County Sheriff’s Office Policy and Procedures, Workplace Professionalism:
Discrimination and Harassment (Jan 24, 2019), page 1,
https://www.mcso.org/documents/Policy/Critical/CP-3.pdf.
                                              16




                                            A.17
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 21 of 130



employment based on a protected characteristic, and proscribes all unlawful forms

of harassment, not just sexual harassment.29

          30.    Finally, PGPD’s policies are deficient in their protections for officers

who raise complaints of misconduct by other officers. Vol. I, Ch. 4 § V.630 states

that “Any employee who becomes aware of unlawful conduct or a violation of

written directives shall report it to the involved employee’s Commander/Manager.

In confidential matters, reports may be made directly to the Commander, IAD.”

This policy does not define what a “confidential matter” is. Nor does it provide

any direction for employees who have reason not to report up the chain of

command, such as EEO issues or complaints against a supervisor. In addition,

nothing in the policies imposes any requirement that the IAD Commander

investigate the complaint or honor the confidentiality request. The policy should

give the option for all officers to report misconduct to the Internal Affairs Division,

with the assurances that the complaint be thoroughly investigated and its

confidentiality maintained.




29
   Maricopa County Sheriff’s Office Policy and Procedures, Workplace Professionalism:
Discrimination and Harassment (Jan 24, 2019), page 2,
https://www.mcso.org/documents/Policy/Critical/CP-3.pdf.
30
     General Order, Vol. I, Ch. 4 § V.6 (Complaints: Internal Complaints).
                                                 17




                                                A.18
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 22 of 130



         31.   The anti-retaliation provisions contained in Vol. I. Ch. 4 § V.931 also

do not do enough to protect officers who report misconduct. The policy states that

retaliation is prohibited, that the officer against whom allegations were made shall

not have contact with the complainant and witness, and that “[t]he same standards

of conduct shall apply when officers are witnesses or complainants.” The Policy

then focuses on the need to call supervisors to the scene when a citizen

complainant interacts with an officer under investigation. The protection for

officer complainants should be placed in a separate section of the policy to

emphasize the importance of protecting officers who make good faith

complainants about misconduct. Similar to the anti-discrimination policy, there is

no mechanism for complainants to be removed from working with or under the

supervision about whom they have complained. There is also no mechanism to

report retaliation or investigate allegations that retaliation has occurred.

         32.   I have also reviewed a printed copy “Prince George’s County Police

Department Supervisors and Managers Equal Employment Opportunity (EEO)

Training,” which is a Power Point that appears to be primarily presented through a

DVD presentation.32 I understand that this was the only training materials

31
  General Order, Vol. I, Ch. 4 § V.9 (Complaints: Retaliatory Acts Against Complainants
Prohibited).
32
     PG0000000348-394; PG0000000395-441.
                                             18




                                            A.19
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 23 of 130



submitted by PGPD to the Department of Justice in response to a request for

training materials regarding discrimination or harassment, and that Defendants

have not produced different anti-discrimination training materials in discovery in

this matter.

         33.   PGPD’s training on employment discrimination is deficient. For

example:

                While the training provides examples of sexual harassment, it does

                   not explain that a hostile work environment is unlawful when

                   based on any protected category, including race. It would be

                   important to have modules on how racial slurs and jokes are

                   harmful and unlawful.

                The training contains minimal discussion of retaliation, and no

                   discussion of steps supervisors should take to discourage, prevent,

                   or report retaliation.33

                The policy also fails to accurately advise recipients on a number of

                   critical issues. For example, it is misleading as to the deadlines for

                   filing a charge of discrimination, in that it does not make clear that




33
     PG0000000348-394 at 363.
                                               19




                                              A.20
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 24 of 130



                   internal reporting of discrimination does not toll deadlines to file

                   an external complaint or charge.34

                The training also ignores key protections under Maryland state

                   law, including accommodation for pregnant employees and

                   prohibitions on discrimination on the basis of sexual orientation,

                   gender identity, and marital status. Md. Code State. Gov. § 20-

                   606.

         34.   Based on the materials produced by Defendants, I have other

significant questions about PGPD’s anti-discrimination training:

                Who receives the training? The presentation title indicates that the

                   intended audience is limited to supervisors (which is consistent

                   with internal emails and the only training sign-in sheet Defendants

                   have produced).35 Is training given to new recruits? Is training

                   given to rank-and-file officers? PGPD has produced no records

                   indicating that rank-and-file officers receive this training, which is

                   consistent with internal emails indicating the training is limited to




34
     PG0000000348-394 at 383.
35
     PG0000154901-902; PG0000966820-966830.
                                            20




                                           A.21
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 25 of 130



                    supervisors.36 All members of the force should receive anti-

                    discrimination training. Indeed, the Power Point includes language

                    that supervisors should “Ensure that all employees have attended

                    the mandatory Workplace Harassment Training (WHAT) during

                    New Employee Orientation.”37

                  How often is training given? When asked that question, former

                    Deputy Chief Raphael Grant, the former EEO Coordinator, could

                    not say.38 The Defendants have produced no records indicating

                    how often training was given. Anti-discrimination training should

                    be given at least annually.

                  Is an instructor present for the training? In at least one instance,

                    supervisors were directed to the clerk’s office to check out a DVD

                    by signing it out.39 How did the Department confirm that these

                    individuals actually viewed the DVD? The Power Point contains

                    several hypothetical questions that present scenarios and ask the

                    viewer to determine whether the conduct constitutes harassment;


36
     PG0000154901-902; PG0000658090-658091.
37
     PG0000000348-394 at 370.
38
     Grant Dep. Tr. 76:25-77-19, 81:18-81:24.
39
     PG0000154901-154902.
                                                 21




                                                A.22
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 26 of 130



                  but the written answer is given immediately following the

                  question. If there is no instructor present, how is the viewer

                  supposed to discuss the scenario or ask any questions? The DVD

                  is a training aid, designed as a support for a subject matter expert’s

                  presentation, not a substitution. A qualified instructor should

                  present this information live in a format that allows interaction.

                Does the Department do anything to ensure that viewers actually

                  and accurately understand the training? The Power Point

                  presentation is not interactive and does not test to ensure the

                  viewer understands the information. The Department has recently

                  produced a draft “quiz” in discovery, but the questions are limited

                  to questions about sexual harassment (i.e., they do not test

                  comprehension about other types of discrimination or retaliation)

                  and contain questions about North Carolina rather than Maryland

                  law; the Department has produced no evidence the quiz was ever

                  administered.40 Testing is important because it confirms the

                  viewer understands the information, and would allow the

                  Department to identify supervisors who score poorly for remedial

40
     PG0000967475-967476.
                                           22




                                          A.23
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 27 of 130



                    training. The Department does not appear to do anything beyond

                    confirming officers signed a sign-in sheet.

         35.     In sum, while my investigation is ongoing, there appear to be

significant flaws in PGPD’s anti-discrimination and anti-retaliation policies and

training related to such policies.

         B.      The Department Does Not Treat Complaints About Racial
                 Harassment or Discrimination Appropriately

         36.      It is the responsibility of the Prince George’s County Police

Department to treat allegations of racial discrimination and harassment seriously.

When allegations of discriminatory conduct by a law enforcement officer are

presented, they should be investigated and violations should be disciplined

appropriately.

         37.      The Department has certain policies that speak to issues of racial

discrimination and harassment. As noted above, the Department has General

Order Volume I, Chapter 12,41 which is its general policy that addresses racial

discrimination and harassment.

         38.     In addition, the Department has certain specific policies regarding the

investigation and discipline of racial discrimination and harassment. For example:



41
     General Order, Vol. I, Ch. 12 (Discrimination & Sexual Harassment).
                                                23




                                               A.24
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 28 of 130



                 a. General Order Volume I, Chapter 4 concerns “complaints,” and

                     covers both internal and external complaints. Chapter 4 Paragraph

                     V.7 states that certain types of serious complaints, including “use

                     of force, abusive language, harassment . . . must be investigated by

                     IAD.” 42

                 b. General Order Volume I, Chapter 4 Paragraph V.1043 concerns

                     complaints of “bias-based profiling” and states that “Officers are

                     prohibited from using bias-based profiling.” That section also

                     provides that there is to be “annual training” and “re-training on

                     profiling,” and that the “Commander, IAD, shall submit a monthly

                     report to the Chief of Police that summarizes all complaints of

                     profiling against Departmental employees” and “the Commander,

                     IAD, shall conduct an annual analysis of complaints and

                     investigations, and submit a report to the Chief of Police.” Id.

                 c. General Order Volume I, Chapter 1144 concerns “Discipline.” The

                     Department has policies that treat certain types of serious



42
     General Order, Vol. I, Ch. 4 § V.7 (Complaints: Complaint Assignment).
43
     General Order, Vol. I, Ch. 4 § V.10 (Complaints: Bias-Based Profiling).
44
     General Order, Vol. I, Ch.11 (Discipline).
                                                   24




                                                  A.25
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 29 of 130



                    complaints, such as use of “discriminatory language” or “excessive

                    force” warrant the most severe “Category IV” discipline, which

                    include reduction of rank, removal from the promotional cycle,

                    suspensions exceeding 40 hours, and termination.

         39.     There is also a significant inconsistency in Department policy

concerning investigation of complaints of racial harassment and discrimination.

While General Order Volume I, Chapter 4, Paragraph V.745 states that serious

complaints (including harassment and abusive language) “must be investigated” by

the Internal Affairs Division, another policy directs such complaints in the first

instance to be addressed by the employee’s supervisor and through direct

confrontation:


           2. Internal Complaints: Attempts will be made to settle
           discrimination complaints at the employee/supervisory level by
           dialogue between the Parties concerned . . . When an employee
           observes behavior or finds a casual remark to be offensive, the
           employee is encouraged to confront the offender and make it clear
           that the offensive behavior must stop. General Order, Vol. I, Ch.
           12, § V.2.46




45
     General Order, Vol. I, Ch. 4 § V.7 (Complaints: Complaint Assignment).
46
  General Order, Vol. I, Ch. 12 § V.2 (Discrimination & Sexual Harassment: Internal
Complaints).
                                                25




                                              A.26
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 30 of 130



         40.    Contrary to the Department’s policies, based on my review of the

available evidence, complaints of racial discrimination and harassment are usually

not investigated at all. As discussed below in paragraphs 44 and 50(a)-50(g), the

few instances that Defendants have identified that were formally investigated have

not been adequately investigated.47 Moreover, there is evidence that the

Department’s practice is that when complaints of discrimination are discovered to

be associated with an EEO charge, they will not be investigated, and if an

investigation was underway, the investigation is terminated and the cases closed.48

These matters are discussed below.

         41.    The lack of investigation into complaints of racial discrimination and

harassment is confirmed by the (i) examination of the Department’s response to the

Department of Justice, (ii) examination of the Department’s response to formal

charges of discrimination filed with the U.S. Equal Employment Opportunity

Commission (EEOC), (iii) review of the Department’s IAPro database, and (iv)

specific incidents identified in the Complaint and by the Plaintiffs.




47
  The Defendants identified such a list of cases at PG0000001362-63. In addition to these
matters, I have independently reviewed to see whether the matters the Defendants have identified
where EEOC charges were filed were also investigated by the Department. These matters are
discussed in paragraph 50 below.
48
     Grant Dep. Tr. 76:16-77:2; IA2015-092 (PG0000042371-42436 at 42391).
                                              26




                                             A.27
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 31 of 130



         42.    In conjunction with responding to requests by the Department of

Justice investigation to identify “[a]ny and all Internal Affairs investigative case

files . . . involving employment-related allegations including . . . discrimination,

unfair treatment, disparate treatment, bias, harassment, race . . . retaliation, [and]

hostile work environment,” the Defendants identified a handful of investigations

between 2013 and 2019 which involved a complaint that a white (or unknown)

officer engaged in racist conduct.49

         43.    As discussed below, the evidence indicates that these investigations

represent a small number of the incidents that were brought to the Department’s

attention.

         44.   For example, in response to discovery requests, the Defendants have

identified approximately 57 matters where a PGPD officer or employee filed a

formal charge with the EEOC.50 Of these 57 charges, there is no record in the

materials produced of any investigation (by Internal Affairs or by field command)




49
  PG0000001362-63; PG0000852473. The Defendants’ lists of such incidents also included
several matters where a white officer filed a complaint, and three matters where a minority
complainant does not appear to be alleging racist conduct. IAQ2015-021 (                    );
IA2014-017 (                ; IA2018-012 (                           ].
50
     PG0000001364-1372; PG0000936765-93769.
                                              27




                                             A.28
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 32 of 130



for 49 of these.51 In other words, over 85 percent of complaints of discrimination

or harassment did not result in a formal investigation.

       45.      The Department’s discrimination and harassment policy provides

that in the event the supervisor cannot resolve the matter, employees have recourse

to the Department’s Equal Employment Opportunity Coordinator or Assistant

Coordinator. General Order, Vol. I, Ch. 12 § V.2-3.52 The same policy states that

the EEO Coordinator and Assistant Coordinator are required to meet and discuss

“a method of resolution with the employee,” which methods of resolution include

“investigation” and making a “final determination.” Id. In response to discovery

requests, I understand the Defendants have not identified any investigations or

final determinations made by the EEO Coordinator or Assistant Coordinator, nor

have they produced any document indicating that any such investigations or

determinations were made.53 At his deposition, Deputy Chief Grant, who served as

the EEO Coordinator, stated that he did not meet with the complainants or conduct

an investigation if the complainant had filed an EEO charge, and that he only


51
 There is overlap between these cases and the cases the Department identified for the
Department of Justice. IA2015-092, IA2016-008, and IA2013-075 are on both lists.
52
  General Order, Vol. I, Ch. 12 § V.2-3 (Discrimination & Sexual Harassment: Internal
Complaints, Complaint Procedures).
53
  Prince George’s County’s Objections and Answers to UBPOA’s First Set of Interrogatories
No 2; Prince George’s County’s Objections and Answers to Plaintiffs’ Fourth Set of
Interrogatories Nos. 10 & 11.
                                              28




                                             A.29
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 33 of 130



interviewed only a single complainant.54 I also understand that in response to

discovery requests, the Defendants have neither identified nor produced any

instances where the EEO Coordinator or Assistant Coordinator referred an

allegation of discrimination or harassment to IAD.55

         46.     The IAPro database, as described below, also confirms that contrary

to Department policy under General Order Volume I, Chapter 4, § V.7,56 which

states that certain types of serious complaints “must be investigated by IAD,” there

are a number of cases involving allegations of racial harassment, abusive language,

use of force, and criminal misconduct that were left to the field command to

investigate or were treated as “inquiries” and closed without investigation. I have

attached a schedule of these matters as Exhibit A.

         47.     This policy violation and relegation of serious allegations of racist

conduct to the field for investigation is consistent with what I have observed in the

record, as well as information the plaintiffs have provided. For example, the

record indicates that in May 2017, IAD Commander Kathleen Mills was presented

with two separate allegations of racial harassment by Sergeant                     made


54
     Grant Dep. Tr. 76:25-77-19, 81:18-24.
55
 Prince George’s County’s Objections and Answers to UBPOA’s First Set of Interrogatories
No 3.
56
     General Order, Vol. I, Ch. 4 § V.7 (Complaints: Complaint Assignment).
                                                29




                                              A.30
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 34 of 130



by officers under his direct supervision, Police Officer                          and

Corporal                     .57 These allegations followed several other complaints

against Sgt.          for engaging in racist behavior (one of which was sustained),58

and HNLEA and UBPOA specifically brought to Chief Stawinski’s attention on

May 8, 2017.59 Adhering to the Department’s Complaint Policy regarding

harassment, these matters were

                                                                  On May 16, 2017, in a

breach of Policy regarding Internal Complaints and confidentiality,




                                                            61
                                                                 There are several notable

aspects of this episode:




57
     PG0000156074-156106 at 156075-077 and 156089-156101.
58
  Compl. ¶ 61(b); IA2016-008 (PG0000043186-43284) and IA2016-034 (PG0000025286-
25415).
59
     PG00000155747.
60
     PG0000156074-156106 at 156078 and 156102.
61
     PG0000162779-162780.
                                            30




                                           A.31
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 35 of 130



            




             Commander Mills knew the complaints




                                62



            




                                                          63



             In violation of the Department’s Discrimination and Sexual

                Harassment Policy, Commander Mills




62
     PG0000156074-156106 at 156078 and 156103.
63
     PG0000000595-598 at 597.
                                           31




                                          A.32
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 36 of 130



            




                                                  64



             There is no evidence in IAPro or the Internal Affairs investigative

                files produced by the Department that there was any investigation into

                Sgt.        conduct concerning these complaints.

            




64
     IAD Standard Operating Procedures C1-C3, C5 & C8 (PG0000000497-530).
                                            32




                                           A.33
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 37 of 130




                                              65



                There is no evidence that Sgt.       was separated from the

                  complainants or that he or other supervisors were admonished not to

                  retaliate. Rather, as discussed below in paragraph 87, both Officers

                           and         experienced retaliatory transfers after filing their

                  complaints.

         48.      It is not clear how many other such complaints came to Commander

Mills’ attention and were dealt with in a similar fashion. It is notable, however,

that several of the incidents identified by the Department to the Department of

Justice were handled at the field level.66

         49.       The Plaintiffs have identified a number of other incidents in their

complaint and discovery responses where no investigation appears to have been

conducted. For each of the following matters, there is no indication in the IAPro

database or the Internal Affairs files produced by Defendants that there has been

any investigation into the following matters:

                  a. A complaint was filed against officers Police Officer First Class
                     (POFC) Nathaniel Bauer, Sergeant James Hoo and Sergeant Daniel

65
     PG0000168875-168876 at 168875; PG000180150 (                                ’).
66
     PG0000001362-1363.
                                              33




                                             A.34
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 38 of 130



                   Smith for exchanging racist text messages and saying things like
                   “we should bring back public hangings,” and making misogynistic
                   comments about female Black officers.67 There is no indication in
                   the IAPro data produced or Defendants’ discovery responses that
                   this matter was investigated or these officers were disciplined.

                b. During a recruiting meeting in December 2016 to discuss new
                   applicants, Major               made a derogatory comment about
                   Nigerian-Americans. Although Lieutenant Thomas Boone
                   complained to several senior members of the Department,68 there
                   is no indication in IAPro or the Defendants’ discovery responses
                   that this matter was investigated or Major       was disciplined.
                   As noted below in Section D, following the lodging of his
                   complaint, Lt. Boone was transferred.

                c. In April 2016, a complaint was made regarding an offensive
                   personalized license plate by a Sergeant assigned to IAD
                   (Lieutenant Brian Selway), which was an acronym for “Go F***
                   Yourself Obama.” Although a complaint was made about this
                   matter,69 there is no indication in IAPro or the Defendants’
                   discovery responses that this matter was investigated,
                            Lt. Selway
                                                          t Lt. Selway


                            Lt. Selway                  ), and Chief Stawinski
                   indicated he was aware about the incident during a press




67
     Compl. ¶ 61(e); PGPD-PER-0067207-67240 at 67219, PGPDPLS0000310-347 at 343-347.
68
     PG0000334331; Compl. ¶ 122.
69
     Compl. ¶ 61(d); PG0000020673-20697 at 20676; PG0000169720-169725.
70
     PG000020673-20697 at 20694.
                                            34




                                           A.35
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 39 of 130



                     conference.71 There is no evidence that Lt.                was
                     investigated or disciplined over this matter.72

                 d. During June 2018, a group of predominantly white officers walked
                    out of an in-service “implicit bias” training workshop being
                    conducted by the University of Maryland.73 Although there was a
                    complaint to the County,74 and the Chief’s office was notified
                    along with other command staff,75 there is no indication in IAPro
                    or the Defendants’ discovery responses that the matter was
                    investigated or that any of the officers were disciplined.76

                 e. During a community K-9 demonstration to a group of students, a
                    white corporal (            ) said “if a black bad guy is running
                    and he drops a cell phone or he drops this piece of leather that may
                    have evidence or DNA on it, or he fired a gun and it may have that
                    shell there.”77 Although there were civilian complaints, the
                    incident was captured on video, Chief Stawinski publicly
                    apologized for the incident, and the incident was broadcast on local
                    news, there is no indication in IAPro or the Defendants’ discovery
                    responses that Corporal               was investigated or
                                 78
                    disciplined.
71
  See https://pgpolice.blogspot.com/2017/02/todays-full-length-press-conference.html (at
07:06).
72
  See Defendant Prince George County’s Objections and Answers to Plaintiff United Black
Police Officers Association’s First Set of Interrogatories No. 7.
73
     PG0000162500-162502; Declaration of Michael Anis ¶ 6.
74
     PGPD-PER-0122769-122770.
75
     Declaration of Michael Anis ¶ 7.
76
  See Declaration of Michael Anis ¶¶ 8-9 (“PGPD never conducted an investigation into the
details of the walk out, nor did it contact me or the other officer who stayed for the training to
learn more about the incident. . . . To the best of my knowledge, no officers were disciplined for
walking out of the implicit bias training.”).
77
     PG00000171860-171867; Compl. ¶ 253.
78
   PG00000084440-84446 at 84441 and 84446; PG0000431462-431463; Defendant Prince
George County’s Objections and Answers to Plaintiff United Black Police Officers Association’s
First Set of Interrogatories No. 7; Lorenzo Hall, Chief apologizes after ‘bad black guy’ example
used by Md. Officer teaching kids about K-9s (Aug. 18, 2018),
                                                35




                                               A.36
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 40 of 130




              f. A white officer circulated derogatory images of Major
                           , a senior Hispanic officer in the Department, including
                 images where he was given “googly” eyes and another where he
                 was depicted as a voodoo doll, and accompanied by captions
                 making light of his ethnicity (
                          .79 Although Plaintiffs complained about the incident, and
                 identified Sergeant Kerry Jernigan as the individual who circulated
                 the image, there is no indication in the IAPro data produced or
                 Defendants’ discovery responses that this matter was investigated
                 that Sgt. Jernigan was disciplined, or that any other officer was
                 investigated or disciplined for failing to report the images; rather, it
                 appears that senior IAD officers concluded it was sufficient
                                                                                     .80

              g. In 2016, Lieutenant Scott Finn made a derisive comment about
                 “Black lives matter” activists and was quoted in the Washington
                 Post and New York Times.81 Although this statement was the
                 subject of a complaint and Lt. Finn was the subject of other
                 complaints for                  ,82 there is no indication in the
                 IAPro data produced or Defendants’ discovery responses that this
                 matter was investigated or Lt. Finn was disciplined.

https://www.wusa9.com/article/news/local/maryland/chief-apologizes-after-black-bad-guy-
example-used-by-md-officer-teaching-kids-about-k-9s/65-588570746.
79
  Compl. ¶ 61(c); Joseph Perez’s Supplemental Responses and Objections to Defendant’s First
Set of Interrogatories No. 1, at 21, 27; PG0000166349-166350; PG0000166322-166323.
80
  See Defendant Prince George County’s Objections and Answers to Plaintiff United Black
Police Officers Association’s First Set of Interrogatories No. 7; PG00000166349-166350;
PG00000166362-166363.
81
   Compl. ¶ 61(g); see also Radley Balko, Washington Post, Scott Finn, model cop for a model
police department (July 27, 2016), https://www.washingtonpost.com/news/the-
watch/wp/2016/07/27/scott-finn-model-cop-for-a-model-police-department/; The New York
Times, One Police Shift: Patrolling an Anxious America (July 23, 2016),
https://www.nytimes.com/2016/07/24/us/police-ridealongs.html.
82
  IA2004-017 (PG0000783482-783871); IA2014-069 (PG0000113804-113898). Lt. Finn also
had recent complaints for u    . IA2014-006 (PG0000045906-46095); IA2014-100
(PG0000046241-46302).
                                              36




                                            A.37
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 41 of 130




                 h. Corporal Steven Jones made a series of negative comments about
                    Black people, including that “at least slaves had food and a place
                    to live” and referring to President Obama as a “coon.”83 Cpl. Jones
                    also defended the Ku Klux Klan and equated the Black Lives
                    Matter Movement with the Ku Klux Klan.84 Although Cpl. Jones
                    was the subject of a complaint made to the EEO Coordinator,85
                    there is no indication in the IAPro data produced or Defendants’
                    discovery responses that this matter was investigated or Cpl. Jones
                    was disciplined.

                 i. In response to a communication to the Department announcing the
                    establishment of the United Black Police Officers Association in
                    August 2016, numerous senior white officers sent derogatory
                    responses, including Lt. Finn and Major Crandall Weaver.86
                    There is no indication in IAPro that any of these officers were
                    ever investigated.87

          50.     The Plaintiffs have also identified a number of other instances

where, although an investigation was opened, the investigation was inadequate.

This includes the few cases where an EEOC charge was filed that were

investigated by IAD. Notably, four of these cases were administratively closed,

one was handled as a field inquiry, and the remaining two failed to consider the

pendency of other related charges against the respondent. Specifically:



83
     Declaration of Chris Smith ¶ 9.
84
     Declaration of Chris Smith ¶ 8.
85
     Compl. ¶ 61(f); Declaration of Chris Smith ¶ 16; PG0000254415-254416.
86
     See, e.g., PG0000111973 and PG0000111979.
87
     Defendant PG County’s Plaintiff UBPOA’s First Set of Interrogatories No. 7.
                                                37




                                               A.38
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 42 of 130



                 a. Miller/         : Corporal Sean G. Miller filed an EEO charge
                    alleging                                                            t)
                                                                           88
                    from Sgt.          (EEO Charge No. 531-2016-01761). There was a
                    related IA investigation (IA2016-034) of Sgt.         based on the
                    complaint filed by Cpl. Miller alleging that Sgt.         (1) used the
                    word “nigga” multiple times in reading a text message that was
                    part of an evidence of investigation, (2) asked to see a picture of
                    Cpl. Miller’s fiancée and upon finding out that she was Mexican-
                    American, commenting she was cheating “cuz that’s what they
                    [Latinos] do” and that “                                ,” and (3) said
                    in March 2016 “                                                  e
                                  89
                                .” Sgt.        was exonerated of a
                            , and his                    t charges were non-sustained.
                    From my review of the file, the investigator did not appear to
                    consider that other similar charges had been brought against Sgt.
                          , nor was there inquiry into whether Sgt.       engaged in
                    other discriminatory conduct.

                                       : Sergeant                  filed an EEO charge
                    alleging retaliation and discrimination based on race from Sergeant
                                         (EEO Charge No. 531-2012-02186C).90 IAPro
                    indicates there was a related IA investigation (IA2012-063)91 based
                    on the complaint filed by Sgt.         alleging that (1)
                                                                                  t, (2)
                                                                                         )
                                                 . Specifically, Sgt.        complained
                    that Sgt.                                                   n
                                                                    92
                                                                   ” The IAD
                    Investigation was administratively closed without finding.93

88
     Compl. ¶ 61(b); PG0000002232-2270.
89
     IA2016-034 (PG0000042437-42543) at 42453, 42479, 42483; PG00000104392.
90
     PG0000001968-2028 at 1968.
91
     IAPro Entry for IA2012-063 (file not produced).
92
     PG0000001968-2028 at 1968.
93
     IAPro Entry for IA2012-063 (file not produced).
                                                38




                                               A.39
       Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 43 of 130



                                                                                      t.94
                   I understand the Department has not produced this file in
                   discovery.

                                       : Corporal                         l filed an EEO
                   complaint alleging disparate treatment from Sgt.
                   (discussed above) relating to disciplinary action (EEO Charge No.
                   531-2014-00065C).95 Cpl.                also filed an IA complaint
                                 96
                   (IA2013-075) against Sgt.              alleging that Sgt.

                                             Sgt. R

                                 ; IAD should have taken into account that Sgt.
                            was the subject of a prior complaint.
                                                                          .97

                             , the file does not reflect that there was any consideration
                   that Sgt.           had been accused of discriminatory conduct in
                                    98
                   another matter.

               d. Sharpe/
                                                (IA2015-092): POFC Earl E. Sharpe, Jr.
                   filed two separate EEO charges regarding the conditions at the
                              unit. POFC Sharpe alleged race discrimination and
                   retaliation in the first charge (531-2016-00712), and alleged race
                   discrimination in the second charge (531-2017-01180).99 There
                   was a related IA investigation (IA2015-092), which commenced
                   after IAD received an anonymous complaint about pervasive
                   racially hostile environment in the        unit, which was under the
                   command of Lieutenant                   k, and concerned allegations
94
     PG000001968-2028 at 1970-73.
95
     PG0000002223-2270 at 2223-2230.
96
     IA2013-075 (PG0000041479-41834).
97
     PG0000002223-2270 at 2226-2228.
98
     PG0000002223-2270 at 2223-2230.
99
     PG0000157216 and PG0000657800.
                                            39




                                           A.40
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 44 of 130



                    about discriminatory conduct by Sgt. Rush and Detective Corporal
                    Darryl Wormuth.100 The IAD investigator interviewed three
                    witnesses, all of whom confirmed that there were pervasive issues
                    with Sgt. Rush and Det. Wormuth’s discriminatory conduct, and
                    that Lt. Mrotek supported them; one witness identified seven other
                    minority officers who would corroborate events.101 Before those
                    witnesses were interviewed, IAD administratively closed the
                    matter.102 Materials produced in discovery reflect that POFC
                    Sharpe sent the EEO Coordinator an email identifying additional
                    racist incidents, a history of discriminatory transfers, and
                    identifying ten witnesses; there is no indication in the record that
                    these individuals were ever interviewed.103

                e. Wyche/Schreiber: Corporal Omba M. Wyche, a Black officer of
                   African descent, filed an EEO chare alleging harassment and
                   intimidation from Sergeant Jeffrey Schreiber based on national
                   origin (EEO Charge No. 531-2013-01057). IAPro indicates there
                   was a related IA investigation (IA2013-029)104 of Sgt. Schreiber
                   based on a complaint filed by Cpl. Wyche alleging that Sgt.
                   Schreiber posted inappropriate comments about a command officer
                   on Facebook (IA2013-029). Sgt. Schreiber was charged with
                   unbecoming conduct, which was found to be unfounded. I
                   understand the Department has not produced this file in discovery.

                f. Nelson/Fair: Civilian Employee Teresa N. Nelson filed an EEO
                   charge alleging race and disability-based discrimination from
                   Angela Fair (EEO Charge No. 531-2017-00157). There was a
                   related IA investigation (IA2016-071)105 of Fair based on a

100
      Compl. ¶ 61(b); IA2015-092 (PG0000042371-42436 at 42378).
101
      IA2015-092 (PG0000042371-42436 at 42418-20).
102
      IA2015-092 (PG0000042371-42436 at 42391).
103
      PG0000658128-658130.
104
      PG0000001798-1802; IAPro Entry for IA2013-029 (file not produced).
105
      PG0000158497; IA2016-071 (PGIAD0000088985-89011).
                                              40




                                             A.41
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 45 of 130



                   complaint alleging unfair treatment and discrimination due to race
                   and medical condition (IA2016-071). The investigation was
                   administratively closed.

                g. Chambers/Norton: Police Officer Sharon L. Chambers filed an
                   EEO charge alleging discrimination from Sergeant Christine
                   Norton (EEO Charge No. 531-2019-00277).106 PO Chambers
                   alleged that Sgt. Norton (1) called her a “Sig 7,” which is a
                   Department code for a suspicious person and a derogatory term
                   when used to question an officer’s integrity, (2) called her a
                   disgrace to the police department, and (3) singled her out for
                   discipline. PO Chambers specifically noted that Lieutenant Ray
                   Aure and others in the station were notified of Sgt. Norton’s
                   conduct, and apparently did nothing. Although this matter was
                   subsequently brought to the attention of IAD during the course of
                   another investigation,107 Commander Mills referred the complaint
                   back to PO Chambers District Station to be handled as an inquiry
                   by the field commander, Lt. Aure.108 Lt. Aure had an obvious
                   conflict that the IAD Commander and the District Commander
                   should have recognized. During his investigation, Lt. Aure did not
                   question Sgt. Norton or explain why he and others failed to report
                   a discrimination complaint; rather, Lt. Aure closed the inquiry
                   without any action taken against Sgt. Norton.109

         51.    From my review, there are several other matters (in addition to those

listed above) where the investigation was inadequate because the investigators did




106
      PGPD-CHA-0001334-1352 at 1352.
107
      FCIQ2018-068 (PG0000121755-121799 at 121782).
108
      FCIQ2018-068 (PG0000121755-121799).
109
      FCIQ2018-068 (PG0000121755-121799 at 121756).
                                             41




                                            A.42
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 46 of 130



not pursue leads, did not make basic inquiries, and failed to conduct fair and

complete investigations. These are some examples of such matters:

                a. “Color Guard” Incident: (SI2017-008): In February 2017, an
                   unknown individual vandalized a locker in the Special Operations
                   Division “Color Guard” by crossing out the word “Color” and
                   writing “African-American.”110 In his Administrative Closure
                   Memo, the assigned IAD investigator


                                         .111




                     .112




                                                                        . The matter was
                    administratively closed, and no one was disciplined, in spite of
                    clear policy violations of failing to report discrimination and the
                    failure of managers to keep their commands free from harassment
                    and discrimination.




110
      Compl. ¶ 61(i); SI2017-008 (PG0000024868-25099 at 24869).
111
      SI2017-008 (PG0000024868-25099 at 24869).
112
      SI2017-008 (PG0000024868-25099 at 24905).
                                                 42




                                                A.43
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 47 of 130



                          .113




                b. “Training dummy” Incident (SI-2017-067): An unknown
                   individual placed a picture of an African-American face and an
                   Afro wig on a training dummy used to practice baton strikes.
                   Pictures of the training dummy with hand-written words “black
                   face” and “afro wig” were circulated within the Department.114
                   The assigned investigator (




                                                                  t.




                            115




                                                                              116



113
      PG00000183132; PG0000183205.
114
      Compl. ¶ 61(h); SI2017-067 (PG0000020698-21052 at 20705).
115
      SI2017-067 (PG0000020698-21052 at 20776).
116
      SI2017-067 (PG0000020698-21052 at 20776).
                                             43




                                            A.44
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 48 of 130




                                                                                 117
                                                                                       b
                                                                                           118




                                                        19




                                                                              .120




117
      SI2017-067 (PG0000020698-21052 at 20768-20769).
118
      SI2017-067 (PG0000020698-21052 at 20745, 20753); PG0000166342-166344.
119
      SI2017-067 (PG0000020698-21052).
120
      SI2017-067 (PG0000020698-21052 at 20738-20740).
                                            44




                                           A.45
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 49 of 130




                   No one was charged or disc




                               122



                c. Sergeant                 (IA2016-034): Cpl.                   alleged
                   that, among others, (i) during a robbery investigation on May 7,
                   2016, Sgt.        ead a suspect’s text message putting emphasis on
                   the suspect’s use of the word “nigga” four times,123 (ii) Sgt. Rush
                   asked to see a picture of Cpl.          ’s fiancée on May 8, 2016,
                   asked her nationality, and when he told Sgt.           she was from
                   Mexico, Sgt.         said she was cheating on him “cuz that’s what
                   they [Latinos] do,” that “a                                ,” and 124
                   (iii) Sgt.     said in March 2016 “
                                                   ,”125 (iv) noted that Sgt.        had a
                                                  126
                   history of similar statements, and (v) complained that Sgt.
                   had arranged for Cpl.         ’s transfer after he filed his
                              127
                   complaint. The assigned investigator (Sergeant




121
      SI2017-067 (PG0000020698-21052 at 20738).
122
      PG0000000595-598.
123
      IA2016-034 (PG0000042437-42543 at 42458-42459).
124
      IA2016-034 (PG0000042437-42543 at 42458-42459, 42479).
125
      IA2016-034 (PG0000042437-42543 at 42453, 42459, 42483).
126
      IA2016-034 (PG0000042437-42543 at 42475, 42485 and 42490).
127
      IA2016-034 (PG0000042437-42543 at 42453 and 42491).
128
      IA2016-034 (PG000042437-42543 at 42533-34 and 42512).
                                             45




                                            A.46
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 50 of 130




                           . Sgt.       was exonerated of the                  charge
                   and his       charges of                      were found to be
                                  129
                   non-sustained. No one was disciplined in the matter, in spite of
                   clear policy violations of the Department’s policies against
                   discrimination and retaliation.130

                   Corporal                        : Cpl.       was the subject of
                                                                              that
                   Cpl.
                                                  .131


                                 .132 In none of these matters did the investigator
                   consider the pattern of allegations against Cpl.          by
                                           ; Cpl.          had no similar complaints
                   from white civilians. None of these matters was sustained, and
                   Cpl.           was not disciplined in any way. Cpl.            has
                   also been the subject of at least                  complaints (all by
                                       133
                   minority civilians), was frequently identified on the
                   Department’s Early Warning System reports,134 and was the

129
      IA2016-034 (PG0000042437-42543 at 42440).
130
      IA2016-034 (PG0000042437-42543).
131
      See FC2013-031 (“               k”) (PG0000134164-134179 at 13176); IA2014-037
(                            ”) (PG0000134984-135105 at 135033); IA2014-078
(“s             y”) (PG0000132332-132549 at 132372); IA2015-039 (“
    ”) (PG0000123411-123533 at 123438); IA2015-067 (“                     ”)
(PG0000134180-134270 at 134207); IA2017-008 (                      d”) (PG0000133939-
134162 at 133973).
132
      FC2013-031 (PG0000134164-134179 at 134167).
133
   IA2016-006 (PG0000134704-134964); SI2015-030 (PG0000133390-133529); SI2015-054
(PG0000096102-96444); PS2015-237 (PG0000132747-132804).
134
   Cpl.        appeared on the reports (                                     ) in
September 2014 (PG0000609518-609569), January 2015 (PG00000609764-609809), March
2015 (PG0000609853-609897), May 2015 (PG0000609969-610015), June 2015
(PG00000610016-610081), August 2015 (PG0000610139-61204), and January 2016
(PG0000610611-610652).
                                            46




                                           A.47
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 51 of 130



                   subject of several complaints for              , none of which
                   considered his other alleged infractions or imposed any
                   discipline.135

                e. Sergeant Joseph Bunce (IA2017-003): Plaintiff Richard Torres
                   alleged that Sgt. Bunce used profanity and racial slurs (“NECA”)
                   in a text message and made a statement that a suspect was “

                   t                              .” The assigned investigator (S




                                                                  ”136 S

                                                                    ”137 a




                                                                                    138

                   The investigator also did not assess why Cpl. Torres’s superior
                   officers (
                             ) failed to alert IAD when Cpl. Torres raised Sgt.    ’s
                                               139
                   text message with them.




135
      IA2014-078 (PG0000132332-132549); IA2016-004 (PG0000132633-132726).
136
      IA2017-003 (PG0000020498-20525 at 20501-04, 20510).
137
   IA2017-003 (PG000020526-20554 at 20549, 20552); IA2017-003 (PG000020498-20525 at
20501-20504).
138
      IA2017-003 (PG000020332-20351 at 20343-20348).
139
      PG0000103530, PG0000103567.
                                            47




                                           A.48
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 52 of 130




                                            140



                f. Police Officer               (IA2017-054): In October 2017, PO
                         told a Black officer that he was “l
                         141



                               . 142
                                                                143
                                                                    Although the IA
                   investigator (P e) interviewed several witnesses, she did not
                   inquire whether PO       had a history of similar statements
                                                                            144




                                                     .145
                                         146


         52.    From my review, there are also several incidents where charges of

racism were sustained, but the discipline was inadequate. These are some

examples of such incidents:

                a. Sgt.       (IA2016-008): As noted above, Sgt.        has been the
                   subject of a number of complaints by minority officers for racist
140
      IA2017-003 (PG0000020498-20525 at 20514-20516).
141
      PG0000656569-656571.
142
      IA2016-008 (PGIAD00000041940-42075 at 42014 and 42020); PG0000656569-656571.
143
      IA2016-008 (PGIAD0000041940-42075 at 42004).
144
      IA2017-054 (PGIAD0000041940-42075).
145
      IA2017-054 (PGIAD0000041940-42075 at 42004).
146
      PG0000656568; PG0000656569-656571.
                                               48




                                            A.49
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 53 of 130



                    conduct. On April 25, 2015, Sgt.            sent a text message to his
                    subordinate officers                                       , which
                    contained a video clip with racist language,
                                           147
                                               Two recipients of the video, POFC
                    and Corporal                  s, were both minority officers.148 Sgt.
                          was charged with “u                   e,” which was            .
                    IAD does not appear to have considered the repeated complaints
                    about Sgt.        ’s racist conduct (including                         e)
                    discussed elsewhere in this report and failed to charge him with
                    discriminatory language, which is a Category IV offense under the
                    Department’s disciplinary policy and has been the basis for
                    termination of minority officers.149 In his discovery responses,
                    Chief Stawinski acknowledges he personally interceded to lower
                    IAD’s recommended discipline to a $            fine.150 Notably, the
                    Department did not require Sgt.           to complete any racial
                    sensitivity training.

                b. Corporal                d (IA2016-038 and IA2017-019: During a
                   Police and Citizen Interaction Class, an African-American training
                   instructor showed a slide depicting a white police officer pointing
                   his gun at a Black man while a citizen recorded the incident.
                   When the instructor asked the officers what the slide depicted, Cpl.
                         responded “Oh, that’s that Black Lives Matter crap.”151
                   Plaintiff                 took offense to this comment, and stated,
                   “You don’t know me!” Lt.              was ordered to leave the
                                                152
                   classroom, and he complied. Following this, Cpl.

147
      IA2016-008 (PG0000043186-43284 at 43202-43211).
148
      IA2016-008 (PG0000043186-43284 at 43211).
149
  IAPro IA2015-052, IA2014-087; PG0000174351-174495 at 174352-53; PG0000174649;
PG0000174650.
150
  Henry Stawinski’s Responses and Objections to HNLEA NCR’s First Set of Interrogatories
No. 2.
151
      IA2016-038 (PG0000023826-24386 at 23859). During her interview, Cpl.    ird stated that

         PG000023826-24386 at 23868.
152
      IA2016-038 (PG0000023826-24386 at 23859).
                                              49




                                             A.50
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 54 of 130



                   contacted her superior officers with false statements about the
                   incident and filed a charge alleging that Lt.         charged
                   towards her, yelled he was “c                 r,” u             , and
                                                                                153
                   had to be physically restrained and r                     s.
                   None of the eye witnesses interviewed by IAD confirmed Cpl.
                         ’s account.

                                                                      Cpl.         was charged
                   with a                violation and an                    violation, both of
                   which were sustained. They were considered
                                                                             . She
                                               154
                   received two        fines. The Department notably did not
                   require Cpl.       to complete any racial sensitivity training, nor
                   did the Department charge her with using discriminatory language
                   or repeating the same false statement to other members of the
                   department including her Captain, both of which are Category IV
                   offenses (Highest level violations) under the Department’s
                   disciplinary policy,155 and have been the basis for terminating
                   numerous minority officers.156

                   The record also reflects that Commander Mills directed that
                                                                                57
                                                                                          58
                                                                                               The
                   Citizen Complaint Oversight Panel expressed
153
      IA2016-038 (PG0000023826-24386 at 23884-23892).
154
      IA2016-038 (PG0000023826-24386 at 23832).
155
  General Order, Vol. I, Ch. 11 § V.5 (Discipline: Disciplinary Action Recommendations
Guide).
156
   IAPro SI2014-052 (                                                                  t); SI2015-
015 (                                           t); SI2016-006 (
        ), SI2016-011 (                                            nt); SI2016-031 (
                             ); SI2017-006 (                                               t);
SI2017-049 (                                            ); IA2014-087 (
                                    e); IA2015-052 (
                        ).
157
      PG0000171193; PGPD000171207-171208.
158
      IA2016-038 (PG0000023826-24386 at 23827).
                                                50




                                               A.51
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 55 of 130




                                                                   159



                   While this investigation was ongoing, Cpl.            was charged with
                   a second incident of



                                                                             160


                                                              61
                                                             Notwithstanding this,
                   the charge was found to be “unfounded.” Notably, IAD did not
                   charge or investigate Cpl.    d for i

                                                                                   .

                c. Lieutenant Thomas Denault (IA2011-042): Thomas Denault at
                   the time of this event was a sergeant. He was identified as an
                   officer who
                            162
                                  Among other things, Sgt. Denault

159
      IA2016-038 (PG0000023826-24386 at 23840).
160
      IA2017-019 (PG0000080458-80538).
161
      IA2017-019 (PG000080458-80538 at 80507, 80513).
162
      IA2011-042 (PG0000002503-2724 at 2614).
                                              51




                                            A.52
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 56 of 130



                              (i) referring to members of the command staff as
                               163
                    “baboons,” (ii) stated, “




                                                                             and (iv)




                                                      165
                                                      During the course of the
                    investigation concerning these posts, the Department learned that
                    Sgt. Denault had previously made “




                                                                    .168

                                                  , Sgt. Denault’s discipline was
                    downgraded by the Chief of Police to                   k, and $     0

163
      Compl. ¶ 61(a).
164
      IA2011-042 (PG0000002503-2724 at 2614).
165
      IA2011-042 (PG000002503-2724 at 2615).
166
      IA2011-042 (PG0000002503-2724 at 2616).
167
      IA2011-042 (PG0000002503-2724 at 2616-17).
168
      IA2011-042 (PG0000002503-2724 at 2580, 2619).
                                               52




                                           A.53
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 57 of 130



                    in fines.169



                                        .170 He was retained by the Department and
                    in February 2018 was promoted to the rank of Lieutenant.171

                                                          :




                                     172




                                                              .173
                                                                     174
                                                                                 t
169
      IA2011-042 (PG000002503-2724 at 2509).
170
      IA2011-042 (PG000002503-2724 at 2506).
171
      Compl. ¶ 61(a); PG000080720-80806 at 80783.
172
      SI2017-073 (PG0000937466-937606 at 937513, 937534-937594).
173
      SI2017-073 PG0000937466-937606 at 937522-937530).
174
      SI2017-073 (PG0000937466-937606 at 937467-937468. Capt.
                                                    y. (PG00000928065)
                                               53




                                            A.54
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 58 of 130




                        176




                              177
                                    A

                                    .178

                                           .179

                                                       .180

                                                                               he
                   Department’s disciplinary policy and have been the basis for




175
      IAPro IA2015-052; IA2014-087.
176
      SI2017-073 (PG0000937466-937606 at 937467-937468).
177
      IA2016-044 (PG0000096907-97031 at 96935).
178
      PG00000104349.
179
      IA2016-044 (PG0000096907-97031 at 96910).
180
      IA2016-044 PG0000096907-97031 at 96935-96937).
                                                  54




                                             A.55
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 59 of 130



                                                           181
                                                                                                 182



          53.    The Department’s failure to investigate (adequately or at all) or

impose discipline for complaints of racial discrimination and harassment, is

consistent with the Department’s failure to investigate adequately or discipline

civilian complaints of racist conduct by officers.

          54.    As noted above, the Department has policies concerning civilian

complaints, most notably General Order Volume I, Chapter 4. This requires

investigation by IAD of certain types of civilian complaints. And it also requires

training and monthly and annual reporting of “bias-based profiling.” General

Order Vol. I, Ch. 4, § V.7 & V.10.183

          55.    Under the current leadership of the Department, the available

evidence indicates the Department is not in compliance with its policies. Rather,




181
   IAPro SI2014-052 (                                                                   ); SI2015-
015 (                                             ); SI2016-006 (
        ), SI2016-011 (                                               ); SI2016-031 (
                                 ; SI2017-006                                              t);
SI2017-049 (
                                          ; IA2015-052 (
                          ).
182
      IA2016-044 (PG0000096907-97031 at 96910).
183
      General Order, Vol. I, Ch. 4 § V.7, V.10 (Complaints: Internal Complaints).
                                                 55




                                                A.56
      Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 60 of 130



under Defendants Chief Stawinski and Commander Mills, the Department has a

practice or custom of ignoring its own policies regarding civilian complaints.

       56.    For example, the record indicates that until 2015, the Internal Affairs

Division prepared an annual report to the Chief of Police regarding its activities,

including the Section V.10 report on allegations of bias-based profiling by police

officers.184 Discovery responses provided by Defendants have confirmed that no

subsequent reports, or any of the other Section V.10 bias-based profiling reports,

have been produced.185 I note that this timing coincides with the appointment of

Defendant Stawinski as Chief of Police and Defendant Mills as Commander of the

IAD Division.186

       57.    Similarly, Defendants have not provided in discovery any training

materials (also called for in Section V.10) to instruct officers on bias-based



184
  See, e.g., PGPD-PER-0079789-804 at 79799-80, PGPD-PER-0096185-96199 at 96195,
PGPD-PER-0079789-804, PG0000113615-629 at 113625, PG0000104641-656 at 651-52,
PG0000149836-850 at 149846.
185
   Prince George’s County’s Objections and Answers to UBPOA’s First Set of Interrogatories
No. 6; Feb. 20, 2020 Alsip Response to Pergament Feb. 10 Letter, Page 3; Prince George’s
County’s Supplemental Response to UBPOA First Set of Interrogatories No. 6 (“Defendant is
not presently aware of any regular, monthly reports addressing bias-based profiling.”).
186
   Chief Stawinski became Chief on February 16, 2016, after servicing as interim Chief since
December 11, 2015. See Lynn Bui, Lifelong resident and officer’s son confirmed to lead Prince
George’s police department (Feb. 16, 2016), https://www.washingtonpost.com/local/public-
safety/lifelong-resident-and-son-of-a-cop-set-to-lead-pr-georges-police-
department/2016/02/16/3042ea76-d3fd-11e5-b195-2e29a4e13425_story.html. Commander
Mills became Commander of IAD in August 2016. PG0000103608.
                                             56




                                            A.57
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 61 of 130



profiling. While I understand from press reports that PGPD has publicized such

training,187 it is far from clear that the program has the support of Department

leadership. For example, as noted above, there appear to have been no

investigation of or disciplinary consequences for officers who walked out of an

implicit bias training session.

          58.    The Internal Affairs Department also appears not to adequately

investigate civilian complaints about racial profiling. According to the IAPro data

Defendants produced, the Internal Affairs Department has not sustained racial

profiling charges.188 Not one. And according to the IAPro data Defendants

produced, no officer has been disciplined for racial profiling. In my experience,

that is indicative of a lack of commitment by Department leadership to address a

significant issue of community tension.189




187
   NBC Washington, Prince George’s County Police Work to Prevent Bias (Feb. 3, 2018),
https://www.nbcwashington.com/news/local/Prince-Georges-County-Police-Work-to-Prevent-
Bias_Washington-DC-472436063.html.
188
      See Exhibit B.
189
   See,e.g., Nick Dutton, Md. Officers suspended over ‘driving while black’ YouTube vids (Nov.
17, 2012), https://wtvr.com/2012/11/17/md-officers-suspended-over-racist-youtube-vids/;
Ebony, Black Cop Says He Was Unfairly Detained by Police (Oct. 27, 2016),
https://www.ebony.com/news/black-cop-unfairly-detained/; Jonathan W. Hutto, Sr. & Rodney D.
Green, Social Movements Against Racist Police Brutality and Department of Justice Intervention
in Prince George’s County, Maryland, 93 J. Urban Health 89 (2016),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4824689/.
                                             57




                                            A.58
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 62 of 130



         59.   This lack of attention to civilian complaints is also confirmed by the

discovery responses the Defendants have provided. For example, in November

2015, the Department received a complaint from an African-American
                                                                             190
                                                                                   I

understand that Defendants have not produced this investigative file, but according

to IAPro and Defendants’ discovery responses, after opening a matter, IAD closed

the file, concluding that the complaint was unfounded.191 Similarly, in October

2015, Defendants received an email from the civil rights organization




          .192 Defendants’ discovery responses confirm that no investigation into this

matter was conducted.193

         60.   It is also apparent from the discovery produced by Defendants that

Defendants did not thoroughly investigate external complaints of discrimination or




190
      PG0000108655-57.
191
  Prince George’s County’s Objections and Answers to UBPOA’s First Set of Interrogatories
No. 6.
192
      PG0000153441-153444.
193
  Prince George’s County’s Objections and Answers to UBPOA’s First Set of Interrogatories
No. 6.
                                            58




                                           A.59
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 63 of 130



abusive conduct from civilians. For example, materials produced in discovery had

identified the following situations:

                a. In January 2016, Chief Stawinski received a complaint by email
                   from the Prince Georges County State’s Attorney Office


                                                                              194
                                                                                    The
                   officer who allegedly made this statement is Cpl.
                                                                            IAD



                               195



                b. In July 2016, Chief Stawinski received a complaint forwarded by
                   State Representative J
                                                                 196
                                                                       Notwithstanding
                   the complaint of harassment,




                                             197
                                                 The IAPro data and the IA log
                   indicate no investigation was opened into this matter.

                c. In October 2018, Chief Stawinski received a complaint forwarded
                   by Prince George’s Councilmember

194
      IA2016-004 (PG0000132633-132726); PG0000113485-87.
195
      IA2016-004 (PG0000132633-132726 at 132635).
196
      PG0000155665.
197
      PG0000154333.
                                            59




                                           A.60
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 64 of 130




                                 s.198
                                                             , the IAPro data and the
                   IA log indicate no investigation was opened into this matter.
                   Rather,




                               .199

                                                                                    .200

                d. In May 2015, the Department received a complaint from the Prince
                   George’s County Fire Department



                                             201

                                                     there is no indication in IAPro or
                   Defendants’ discovery response that reflects that the Department
                   conducted any investigation into this matter.202

                e. In April 2016, Chief Stawinski received a complaint forwarded by
                   Councilmember                     from a member of the New
                   Carrollton City Council that a


198
      PG0000172194-172197 at 172196.
199
      PG0000870882-870887 at 870886.
200
      FCIQ2018-048 (PGIAD0000031514-31530) (r
          ); FCIQ2018-079 (PGIAD0000032322-32361) (u                t).
201
      PG0000864287-864288; PG0000864289; PG0000864290-864291.
202
  Prince George’s County’s Objections and Answers to UBPOA’s First Set of Interrogatories
No. 6.
                                            60




                                           A.61
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 65 of 130




                                            it was closed with no discipline imposed.204
                     Less than five months later, the officer who made these statements
                     —Corporal                  —was criminally charged for
                                            205



          61.    In conclusion, there is extensive evidence that the Department has

persistently and systemically failed to investigate or discipline adequately

allegations of discrimination. This failure was known at the senior most ranks of

the Department who either directly authorized or condoned it.

          C.     The Department’s Internal Investigative and Disciplinary
                 Mechanisms Treat Officers Differently Based on Their Race

          62.    The Department states in its General Order that its policy is to “accept

all complaints of employee misconduct at all levels of the Department . . .

investigate complaints in a fair and impartial manner, and to impose disciplinary

action, if necessary, in a uniform and timely fashion.” General Order Vol. I, Ch. 4,

§ I.206 The Department further states that the Department policy is “to ensure that

203
      PG0000893933-893944 at 893939-893940.
204
      PG0000893933-893944 at 893934.
205
   SI2016-059 (PG0000084795-85168); Circuit Court for Prince George’s County CT170241X;
Drew Gerber, Prince George’s County officer found guilty of assaulting a homeless woman to
roust her (Nov. 14, 2017), https://www.washingtonpost.com/local/prince-georges-county-
officer-found-guilty-of-assaulting-a-homeless-woman-to-roust-her/2017/11/14/b70f9ad6-c8bb-
11e7-8321-481fd63f174d_story.html.
206
      General Order, Vol. I, Ch. 4 § I (Complaints: Policy).
                                                   61




                                                  A.62
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 66 of 130



all investigations arising from a complaint are conducted fairly and openly.”

General Order Vol. I, Ch. 22, § I.207 And the Department further states that its

policy is that “[t]he Commander, IAD, will confer with the Chief of Police to

ensure discipline is consistent throughout the agency.” General Order Vol. I, Ch.

11, § V.2.208

          63.      Based on my experience overseeing the internal affairs and

disciplinary functions of one of the largest police departments in the country

(LASD), as well as my expertise evaluating numerous other police departments, a

hallmark of a “fair and impartial” system of investigation and a “uniform” system

of discipline is that one would not expect that there would be disparities in

investigative outcomes or disciplinary consequences according to race.

          64.      I have reviewed the data from the IAPro system that Defendants

produced in this matter. This data covers a six-year period starting in mid-2013.

          65.      I am familiar with IAPro, which was developed by former internal

affairs officials and is used throughout the United States. One of the features of

the software is that it allows police departments to analyze investigative and

disciplinary trends, including trends by race. This analysis can be useful in


207
      General Order, Vol. I, Ch. 22 § I (Internal Investigative Procedures: Policy).
208
      General Order, Vol. I, Ch. 11 § V.2 (Discipline: Procedures).
                                                   62




                                                 A.63
      Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 67 of 130



assisting a department in determining whether there are issues of discrimination

within its investigative or disciplinary functions. As discussed below, members of

the “Equality for Promotions, Discipline and Practices Panel” and the Department

convened in 2017 and discussed a proposal that Internal Affairs use this feature to

allow the Department to track whether its processes were fair; Defendant

Commander Mills refused to do so.209

       66.     The IAPro data produced by the Defendants demonstrates significant

disparities in the PGPD system of investigation which, in turn, demonstrates that

the Department is not adhering to its policy that investigations should be conducted

in a “fair and impartial” manner or that investigations are being “conducted fairly.”

       67.     The data indicates significant disparities by race in whether the

Department (i) opened formal investigations, (ii) sustained charges, (iii) imposed

discipline at all, (iv) imposed severe discipline, and (v) resulted in resignations

and/or terminations.

       68.    The IAPro data produced by the Defendants demonstrates significant

disparities in the PGPD system of discipline that demonstrate that the Department




209
   PG0000157312 (Video of July 26, 2017 Equality for Promotions, Discipline and Practices
Panel); PG0000161480-161482.
                                             63




                                           A.64
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 68 of 130



is not adhering to its policy that discipline should be should be imposed in a

“uniform” manner. Among other things, the IAPro data demonstrates:

    A minority officer is more likely than a white officer to be charged with an

      offense;

    Minority officers are then more likely to face a formal disciplinary

      proceeding than white officers, whose misconduct is more often dismissed

      through one of the mere “inquiry” proceedings, which do not result in

      punishment.

    When charges are evaluated in a formal disciplinary process, a minority

      officer is more likely than a white officer to be found guilty—that is, the

      charge is “sustained.”

    Minority officers are then much more likely to be subject to the more severe

      forms of punishment (reduction in rank, removal from the normal promotion

      cycle, and termination) than lesser forms such as a reprimand.


      69.    Analysis of the disparities in the PGPD investigative and disciplinary

processes begin with documenting the racial composition of the sworn officers

subject to that process. Although Prince George’s County is approximately 67%

African-American, 17% Hispanic, and 14% non-Hispanic white, the sworn officer

force is substantially skewed towards white officers. Specifically, in December
                                         64




                                        A.65
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 69 of 130



2017—the midpoint of the six-year period reviewed in this analysis—42.8% of the

sworn officers were Black, 9.1% Hispanic, and 44.5% non-Hispanic white.210

         70.   It is likewise important to recognize that the senior management of the

PGPD—and specifically the commanders responsible for the disciplinary

process—are even more skewed in favor of whites. Specifically, the percentage of

the three senior ranks (Major, Captain and Lieutenant) was 65.4% white in 2015—

significantly more than the approximately 45% of the overall force which was

white—shortly before Chief Stawinski became Chief. In 2017 the percentage of

the three senior ranks was 68.8% white and in 2019 remained 68.6% white. Over

the same period, the percentage of senior officers who were Black or Hispanic

went down from 31.4% in 2015 (already well below the 53% of the overall force in

those two racial groups) to 29.2% in 2017 and 28.2% in 2019.211

         71.   The IAPro dataset initially produced by the Defendants in September

2019 was provided in Excel format, which allowed computation of the impact of

particular practices by race, including: (1) charges initially filed, (2) charges




210
    PG0000000291-335 at 335. The 3.6% of the force that was categorized as Asian is not
reflected on the summary charts below as they are not at issue in this case. In addition, the small
sample size does not permit meaningful comparisons of the disciplinary results with that group
and the other three racial groups.
211
      PG0000173546; PG0000085344; PG0000085430.
                                                65




                                               A.66
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 70 of 130



formally processed (rather than treated as inquiry), (3) charges sustained against

the respondent officer, and then (4) punishments imposed.

      72.       The following chart summarizes the racial disparities throughout the

PGPD’s entire system of investigation and discipline.

                                  Comparison of Disciplinary Acts to
                              Overall Comparison of PGPD Sworn Officers
                              0%      20%              40%              60%             80%           100%

              Overall Force          Black 42.8             Hisp. 9.1              White 44.5




                                        Black                    Hisp.                 White
                All Charges                 46.2                    10.2                  40.7

                                         Black                     Hisp.               White
         Formally Pursued                    47.4                     10.6                39.2

                                                                        Hisp.             White
                 Sustained              Black 50.8
                                                                           12.3              33.8

                                            Black                        Hisp.            White
            All Punishments                     54.0                        10.5             33.2

                                                     Black                           Hisp.      White
 Termination/Resignations                                71.4                            4.8       21.4




      73.      This chart—and the tabulated counts and percentages in the Appendix

to this report—shows that, as compared to the racial composition of the overall

force (42.8% Black, 9.1% Hispanic, and 44.5% non-Hispanic white), the

breakdown of:

                                              66




                                            A.67
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 71 of 130



             a. The percentage of all charges against all officers was 46.2% Black,

                 10.2% Hispanic, and 40.7% white;

             b. The number of charges handled as “inquiries” (FCIQ, IAQ, and

                 SIQ) was slightly skewed in favor of white officers, but the

                 charges handled through formal processes, which can lead to a

                 punishment, was disproportionately directed against minority

                 officers (47.4% Black, 10.6% Hispanic, only 39.2% white);

             c. The composition of “sustained” charges was 50.8% Black, 12.3%

                 Hispanic versus only 33.8% white; and

             d. Of officers punished in any way 54.0% were Black, 10.5%

                 Hispanic, and only 33.2% white.

      74.    Where discipline was imposed, Table 2 shows the disparity increases

as the level of severity of the discipline increases.

      75.    As compared to the racial composition of the overall force (42.8%

Black, 9.1% Hispanic, and 44.5% non-Hispanic white), the IAPro data indicates

the following the disciplinary trends:

             a. Starting with the least severe form of discipline -- a reprimand --

                 the breakdown of the races is somewhat closer to the composition



                                           67




                                          A.68
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 72 of 130



                of the force as a whole -- 49.1 % Black, 12.2% Hispanic, and

                35.0% white;

             b. Moving on to fines, one finds a greater disparity against officers of

                color: 52.7% of all fines were levied against Black officers, 11.1%

                Hispanic, and 34.0% white;

             c. For suspensions and leave without pay, the breakdown is 65.5%

                Black, 3.5% Hispanic, and only 29.3% white;

             d. For reduction in rank and removal from the promotion cycle, the

                breakdown is 57.1% were Black, 14.3% Hispanic, and only 28.6%

                white; and

             e. For officers who either resigned rather than face discipline or who

                were actually terminated, 71.4% were Black, 4.8% were Hispanic,

                and 21.4% were white.

      76.    I have also reviewed IAPro data that suggests that specific

investigators display significant disparities in their investigations based on race. In

particular, the IAPro data produced by Defendants finds dramatically different

rates at which the following officers “sustain” cases against white officers as

opposed to minority officers. For example, the analysis shows:



                                          68




                                         A.69
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 73 of 130



       a. Corporal             : White respondents sustained—9 of 52
          (17.31%); Black and Hispanic respondents sustained—35 of 76
          (46.05%).

       b. Corporal            : White respondents sustained—4 of 52
          (7.69%); Black and Hispanic respondents sustained—27 of 97
          (21.84%).

       c. Corporal              : White respondents sustained—4 of 48
          (8.33%); Black and Hispanic respondents sustained—42 of 88
          (47.73%).

       d. Sergeant              White respondents sustained—1 of 10
          (10%); Black and Hispanic respondents sustained—15 of 36
          (41.67%).

       e. Sergeant                : White respondents sustained—10 of 39
          (25.64%); Black and Hispanic respondents sustained—33 of 98
          (33.67%).

       f. Sgt.               : White respondents sustained—8 of 64
          (12.50%); Black and Hispanic respondents sustained—19 of 83
          (22.89%).

       g. Sergeant                : White respondents sustained—7 of 33
          (21.21%); Black and Hispanic respondents sustained—23 of 71
          (32.39%).

       h. Sgt.              : White respondents sustained—6 of 17
          (35.29%); Black and Hispanic respondents sustained—18 of 40
          (45%).

       i. Sergeant                : White respondents sustained—1 of 38
          (2.63%); Black and Hispanic respondents sustained—9 of 40
          (22.5%).



                                 69




                                A.70
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 74 of 130



Troublingly, these disparities are evident among several senior white officers in the

Internal Affairs Department when they conducted investigations:

             j. Major               : White respondents sustained—3 of 22
                (13.64%); Black and Hispanic respondents sustained—21 of 38
                (55.26%).

             k. Captain             : White respondents sustained—4 of 25
                (16%), Black and Hispanic respondents sustained—6 of 18
                (33.33%).

By contrast, there are several Internal Affairs Department investigators who

“sustain” cases more equally among racial groups:

             a. Sergeant                   : White respondents sustained—4 of
                26 (15.38%), Black and Hispanic respondents sustained—9 of 59
                (15.25%).

             b. Sergeant            r: White respondents sustained—4 of 35
                (11.43%), Black and Hispanic respondents sustained—4 of 27
                (14.81%).

             c. Sergeant          d: White respondents sustained—5 of 24
                (20.83%), Black and Hispanic respondents sustained—4 of 22
                (18.18%).

             d. Sergeant             : White respondents sustained—20 of 74
                (27.03%), Black and Hispanic respondents sustained—30 of 109
                (27.52%).

      77.     I have seen evidence that the senior leadership of the Department

made a conscious decision not to track, monitor, or analyze race in its investigative

or disciplinary function, although it would have been easy for them to do so. In

particular, I have reviewed an email send by IAD Commander Mills in which she
                                         70




                                        A.71
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 75 of 130



rejects a proposal raised at the Equality for Promotions, Discipline, and Practices

Panel that IAD use IAPro to track race and sex. Specifically, Commander Mills

received an email from Capt. Ghattas reporting that a panel member proposed that

“we need to track race and sex . . . so we can make sure that [discipline] is being

fairly imposed . . . If we can ever get IAPro set up correctly, we would be able to

do it both ways very easily.” In response, Commander Mills wrote:


          We do not currently track this through IAPro, however it has been
          discussed. I believe this is a slippery slope as that may present a
          tendency to try to make things fair based on race/sex, when in
          actuality it needs to be on a case by case basis and never focus on
          what an officer of one race/sex got for a punishment as opposed to
          another . . . At the end of the day, it is about ensuring that the
          investigation is complete and thorough and that the officer is
          treated fairly, regardless of race/sex. Having said that, the most
          important thing to keep in mind is that if the focus is on race/sex,
          then cases are examined with that consideration, thereby negating
          the very core of what this is all about, which is treating officers
          fairly based on their actions and not their race/sex, therefore
          enabling us to be impartial.212
Commander Mills vetted this answer with the Assistant Chief.213

         78.   Commander Mills noted in her email that the proposal for IAD to

track by race had “been discussed” before and rejected. Id. As discussed above,


212
   PG0000161480-161482, PG0000875393-875493 at 875465; see also Ghattas Dep. Tr. 201-
218.
213
      PG0000182196-182199.
                                           71




                                          A.72
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 76 of 130



there is significant evidence that IAD has neither “treat[ed] officers fairly,” nor has

it been “impartial”; rather, the data shows a significant, troublesome disparity that

disadvantages minority officers and advantages white officers at every stage of

PGPD’s investigative and disciplinary processes. In addition, the Department

deliberately blinds itself to this information by not monitoring or analyzing race in

its investigative or disciplinary function by switching off the part of their internal

investigations and discipline system that could track such discrimination.

          79.      I have also reviewed the deposition testimony of the IAD “Statistical

Coordinator,” Linda Washington. In her testimony, she confirmed that the

Department does not prepare analysis of its investigations or discipline by race.214

I am aware the Defendants have subsequently confirmed in writing that the

Department does not have or prepare any such statistical reports.215

          80.    I have seen another series of emails from Commander Mills in which

she expresses conduct inconsistent with Department policy to “investigate

complaints in a fair and impartial manner.”216 Notably, in conjunction with her

efforts to work with the President of the local Fraternal Order of Police to



214
      Washington Dep. Tr. 43-48.
215
  Dec. 18, 2019 Alsip Response to Pergament Dec. 9 Letter at 5, item b; Feb. 14, 2020 Alsip
Response to Pergament Feb. 1 Letter at 5.
216
      General Order, Vol. I, Ch. 4 § I (Complaints: Policy).
                                                  72




                                                 A.73
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 77 of 130



encourage officers to seek expungement of their files, on July 20, 2017

Commander Mills wrote in a series of emails:217


           First of all, you are not a good Catholic… I know better…. I’ll pray
           for your soul….
           Please note the show of good faith from the Commander of IAD…
           I cannot always set your people free but I can certainly cross the
           aisle. I look out for them whenever I can. You can buy me a beer
           anytime… I would actually prefer it brought to my office today so I
           can alleviate some of the stress that your people are causing me of
           late… 218
In my opinion, this is completely inappropriate conduct for a law enforcement

professional. They are certainly inappropriate for the individual charged by the

Department with responsibility for ensuring that complaints be investigated in a

“fair and impartial manner.”

          81.    These statistical trends are consistent with what the Plaintiffs alleged

in the complaint regarding disparate discipline for similar infractions. Based on

my review, the Department has a practice of diverging from its stated policy of

“uniform” discipline in light of the following cases:

                 a. POFC                      l and Police Officer             v. Police
                    Officer                           nd POFC                   i: POFC
217
      Compl. ¶ 103(a); Pippin Dep. Tr. 79:8-86:14.
218
   PG0000182444-182445; PG0000182462-182463. Three days after sending this email,
Commander Mills personally reviewed Sgt. Rush’s request for expungement. PG0000855439;
PG0000855440-855445 at 855541. Commander Mills subordinates reported that they were
“inundated with requests.” PG000903780.
                                                73




                                               A.74
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 78 of 130



                           is a Black officer. After a domestic violence incident
                   alleged                  (
                                            r), POFC          l was investigated and
                                             219
                   subsequently terminated.                a is a Hispanic officer. After
                   being criminally charged with harassment arising out of a domestic
                   violence incident                 , he was charged with
                        ,u                    t, and

                                            ,220 th
                                      and terminated him.221 PO                     is a white
                   officer. PO                r had




                                      . PO                 was investigated and
                   disciplined
                                                                                 .222 He
                   remains on the force. POFC               i is a white officer. He was
                   involved in a domestic dispute. The



                                                          POFC             was charged
                   with                         , which was not sustained, and with a
                                                                                    223
                                          , which was sustained. He was fined



219
      SI2016-004 (PG0000160486-160570; PGIAD0000099257-99459).
220
      PG000000819-825 at 824.
221
      PG000000826-830 at 826-827.
222
      SI2017-069 (PG0000875704-875707).
223
   IAPro entry for SI2014-005 (file not produced); District for Prince George’s County Case No.
0501SP005312014.
                                              74




                                             A.75
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 79 of 130



                    POFC Eric Beale v. Lt.                     t: POFC Beale is a
                    Black officer. He was terminated after being investigated for
                                               to an investigator attempting to track
                    down a civilian accused of impersonating a police officer.224 Lt.
                             s a white officer. He was investigated for
                    “misrepresentation of facts,”

                                                                 Lt.        t was suspended
                                                 225
                    for                       y.        He was subsequently promoted twice.

                c. Corporal Michael Brown v. Corporals
                                    ,S                  (IA 2015-006), and
                          y: Cpl. M. Brown is a Black officer. After he was
                   investigated for “use of language” and “unbecoming conduct”
                   violations following an off-duty confrontation in the District of
                   Columbia where he drew a weapon, and was arrested; Cpl. M.
                   Brown was suspended and subsequently threatened with
                   termination, and resigned the day before the termination was to
                   occur.226 Cpl.                 is a white officer. He was involved
                   in an altercation
                                                                               227

                    according to the materials produced in discovery, he was not
                    suspended and there is no indication in IAPro or other discovery
                    materials that he was investigated for this incident. Cpl.       is
                    a white officer. He was accused b

                               According to IAPro, he received a      l fine.228 Cpl.
                             is a white officer. He was involved in a

224
      SI2016-011 (PGIAD0000113736-113978 at 113743).
225
      Compl. ¶ 61(a); SI2015-037 (PG0000021848-22037 at 21856).
226
      SI2014-039 (PG0000012123-12429 at 12130).
227
   NBC Washington, Prince George’s SWAT Officers Investigated After Bar Fight (Dec. 19,
2018), https://www.nbcwashington.com/news/local/prince-georges-swat-officers-investigated-
after-bar-fight_washington-dc/166364/; PG0000854965-854966.
228
      IAPro Entry for IA2015-006 (file not produced).
                                                75




                                              A.76
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 80 of 130




                            , there is no indication in IAPro or other discovery
                   materials that he was investigated for the incident;

                              .229

                d. Police Officer Arvester Horner v. Police Officer                ,
                   Corporal                   and Sgt.      : PO Arvester Horner is a
                   Black officer. In North Carolina, he was charged with driving
                   under the influence, he was investigated and disciplined with a
                   suspension without pay for 120 hours and reduction of two ranks
                   and removed from the promotional cycle for one year.230 PO
                   is a white officer. After being stopped and arrested for driving
                   under the influence, he was investigated a

                                                    r.231 Cpl.          is a white
                   officer. After being stopped and arrested          for driving
                   under the influence                      r, he was investigated


                        .232 Sgt.      is a white officer.
                                                                 s and charged with
                   driving under the influence, he was investigated.
                                                   ,233 C
                                                          k and imposed fines.234

                e. Police Officer Tasha Oatis v. Sergeant           d (SIQ2016-
                   012, SI2017-001), Lieutenant           er (SIQ2017-006): PO
229
      PG0000104622-104623.
230
      SI2014-055 (PG0000786754-786878 at 786761).
231
      SI2017-072 (PGIAD000075164-75309 at 75168).
232
      SI2014-045 (PG0000001248-1251 at 1249).
233
      SI2010-003 (PG0000022038-22322 at 22095).
234
      SI2010-003 (PG0000022038-22322 at 22039).
                                                76




                                           A.77
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 81 of 130



                     Oatis is a Black officer. She was accused of “double dipping”
                     (leaving early to go to her part-time security job). Her matter was
                     formally investigated by Internal Affairs. She was suspended nine
                     months after her investigation started, and she was terminated in
                     2016.235 Sgt.           is a white officer accused of “double
                     dipping.”




                                         .236 Lt.         r is a white officer accused of
                     double dipping by

                                                .237


                 f. POFC Clarence Rucker v. Corporal                      , POFC
                                   and Corporal Matthew Inzeo: POFC Rucker is a
                    Black officer. He was suspended in October 2015 for allegedly
                    initiating an inappropriate relationship with a woman involved in a
                    domestic violence investigation to which POFC Rucker was
                    assigned. After being threatened with termination, POFC Rucker
                    resigned from PGPD in November 2017.238 Cpl.            is a white
                    officer;




                                             Cpl.         was not terminated, and remains on
                               239
                     the force.      POFC            is a white officer. He was the subject of

235
      IA2014-130 (PG0000013412-13524 at 13431).
236
  IAPro Entry for SIQ2016-012 (file not produced); SI2017-001 (file not produced);
PG0000939411-939412; PG0000086663; PG0000080569.
237
      IAPro entry for SIQ2017-006 (file not produced).
238
      IA2015-040 (PG00000070885-71312 at 70890, 70901).
239
      SI2015-055 (PG0000021367-21541 at 21372, 21535).
                                                77




                                               A.78
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 82 of 130



                   a civilian complaint where he was accused of
                                          He was not terminated, and remains on the
                          240
                   force. Cpl. Inzeo is a Hispanic officer who was the subject of a
                   civilian complaint and press reports that he sent sexually explicit
                   text messages to a 19-year-old woman whose criminal complaint
                   he was investigating. PGPD did not terminate Cpl. Inzeo, and he
                   remains on the force.241

                g. Plaintiff Sharon Chambers and Corporal                              v.
                   Corporal                     r, Lieutenant                  d,
                   Lieutenant P                     n, Sergeant                ,
                   Corporal                   , and Corporal                      e: PO
                   Chambers is a Black female officer who retired in 2019. While on
                   duty, she returned to her vehicle and found that her firearm had
                   been stolen. She was suspended pending investigation, fined $500
                   and received a written reprimand.242 Cpl.         , a Black male
                   officer, also had his firearm stolen from his vehicle; he was
                   suspended for                            y.243 The discipline records
                   produced by PGPD contain several instances in which white male
                   officers reported their firearms lost under similar or worse
                   circumstances—none of them were disciplined as severely as PO
                   Chambers or Cpl. S           nd none of the white officers were
                   suspended pending investigation.
                               44

                                                                              .245
                                                                                              n


240
      SI2015-022 (PG0000323169-323170), IAPro entry.
241
   Matt Zapotosky and Mary Pat Flaherty, Washington Post, Pr. George’s officers transferred
(Jan. 28, 2011), http://www.washingtonpost.com/wp-
dyn/content/article/2011/01/27/AR2011012707491.html.
242
      PS2017-090 (PG0000023408-23457 at 23410-23411).
243
      PS2017-084 (PG0000016450-16531 at 16450-16452).
244
      PS2016-083 (PGIAD0000092647-92687 at 92650-92651).
245
      PS2016-185 (PGIAD0000096744-96759 at 96747).
                                             78




                                            A.79
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 83 of 130



                                .246
                                                                          .247 S
                                                           248




                                             249



          82.     In sum, there is extensive evidence that the Department discriminates

against minority officers relative to white officers in its investigative and

disciplinary decisions, and that senior leaders of the Department were deliberately

indifferent to such discrimination.

          D.     The Department’s Culture of Retaliation

          83.    There is a practice and custom in the department that when minority

officers complain, and particularly when they complain about racial discrimination

or harassment by white officers, they experience retaliation. From my review, the

two most prevalent forms of retaliation are (i) transfers of complainants, and (ii)

institution of retaliatory investigations of the complainants.




246
      PS2013-541 (PG0000080388-80436 at 80391-80392).
247
      PS2014-290 (PG0000157689-157741 at 157692).
248
      PS2016-111 (PGIAD0000093557-93597 at 93560-93561).
249
      IAPro Entry for IA2014-058 (file not produced).
                                                   79




                                               A.80
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 84 of 130



          84.     Although the Department has policies concerning retaliation,250 I have

seen no evidence in IAPro or the Defendants’ response to discovery that these

policies are enforced. In particular, a search of the IAPro data produced by

Defendants for “retaliation” finds several complaints from civilians, but no matters

where an officer alleges they were subjected to retaliation. As discussed in this

section, numerous minority officers have claimed retaliation and there is no

evidence that these charges were investigated by either IAD or the EEO

Coordinator.

          85.      This lack of investigation and enforcement of the Department’s anti-

retaliation policies is consistent with the materials I have reviewed concerning the

Department’s training for supervisors and managers concerning retaliation, which

is inadequate. The Department’s 46-slide EEO training for supervisors and

managers only discusses retaliation on 2 pages.251 In my opinion, this training

provided is inadequate, particularly given the culture of retaliation in the PGPD.

          86.      From my review, I noted the following incidents where minority

officers who complained of conduct (including racist and other unprofessional




250
      See General Orders Vol. I, Ch. 4, § V.9; id. at Vol. I, Ch. 12, § V.4.
251
      PG0000000348-394 at 362-363; PG0000000395-441 at 409-410.
                                                    80




                                                  A.81
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 85 of 130



conduct) by white officers experienced reciprocal charges that were brought in

response to or proximate in time to the minority officer’s complaint.

                a. Plaintiff Danita Ingram: While Cpl. Ingram (a Black officer)
                   was sitting (undercover) in a courtroom, she was confronted by a
                   white officer, POFC Michael Rushlow.252 POFC Rushlow
                   demanded that she surrender her seat to him and proceeded to
                   verbally harass and disparage her. Cpl. Ingram reported the
                   incident to the court liaison and filed an internal written complaint
                   against POFC Rushlow, in which she accused him of
                   discrimination and racial bias.253
                                                                   .254 When POFC
                   Rushlow learned about Cpl. Ingram’s complaint, he filed a
                   counter-complaint against Cpl. Ingram concerning the same
                   incident.255 During his investigation interview, POFC Rushlow
                   stated that he filed a complaint against Cpl. Ingram only


                                    56
                                    Nonetheless, IAD did not charge POFC Rushlow
                   for violating the Department’s anti-retaliation provisions.




                              257
                                    Instead, Commander Mills directed both officers be



252
      Compl. ¶ 136; IA2017-007 (PG0000025416-25896 at 25468).
253
      Compl. ¶ 136; IA2017-007 (PG0000025416-25896 at 25468).
254
      IA2017-007 (PG0000025416-25896 at 25588, 25598, 25573).
255
      Compl. ¶ 138; IA2017-007 (PG0000025416-25896 at 25678).
256
      IA2017-007 (PG0000025416-25896 at 25513-25515).
257
   PG00000939321 (points 5 and 6); Kathleen Mills’s Response to HNLEA’s First Set of
Interrogatories No. 1.
                                              81




                                             A.82
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 86 of 130



                     given the sustained charge of discourtesy.”258 POFC Rushlow
                     accepted the punishment; Cpl. Ingram took this charge to an
                     administrative hearing and won.259 In their report to the Chief, the
                     Administrative Hearing Board not only found Cpl. Ingram “Not
                     Guilty” but detailed numerous conduct violations committed by
                     POFC Rushlow that were not charged, noting that Cpl. Ingram had
                     tried to end his abuse at several points in the confrontation.260 Still,
                     during the pendency of the case, which lasted over a year, Cpl.
                     Ingram was ineligible for a promotion.261

                     Captain                  z: Capt.        (a Hispanic officer) filed
                     a complaint against Lieutenant              following the
                     D                                   , during which Lt.
                     instigated a public argument with Capt.        (
                               and c                 (               e).262 Police
                     department witnesses

                                           .263 Several civilian witnesses also filed
                     complaints against Lt.         k stemming out of this incident. 264
                     After Capt.        z filed the complaint, Lt.          subsequently
                                                       265
                     filed one against Capt.         z. IAD concluded that the
                     allegations as to Lt.         were unfounded (                      t)
                     and non-sustained (                   e), despite the ample
                     corroboration of Capt.          z’s allegation and the civilian

258
      Kathleen Mills’s Responses and Objections to HNLEA’s First Set of Interrogatories No. 1.
259
      Compl. ¶ 140; IA2017-007 (PG0000025416-25896 at 25449).
260
      IA2017-007 (PG0000025416-25896 at 25449).
261
      Compl. ¶ 139; IA2017-007 (PG0000025416-25896 at 25441).
262
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 1, at 9-10; IA2017-069 (PG0000025100-25285 at 25116).
263
      IA2017-069 (PG0000025100-25285 at 25111-25112).
264
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 1, at 9-10; PG0000162177-79.
265
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 1, at 9-10; IA2017-069 (PG0000025100-25285 at 25269).
                                                82




                                               A.83
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 87 of 130



                      complaints.266 IAD also concluded that Lt.      ’s
                               llegation against Capt.       was unfounded.267 IAD


                                                                                 .268

                c. Plaintiff Patrick McClam: Lt. McClam witnessed William
                              , the white Director of the Forensic Lab, make racist and
                   sexist statements concerning minority female employees of the
                   lab.269 With Lt. McClam’s encouragement, two female civilian
                   employees of color filed EEOC charges concerning the
                              .270 After learning that Lt. McClam was a witness to the
                   EEOC charges and was cooperating in the EEOC investigation, the
                   Department transferred Lt. McClam involuntarily to the Patrol
                   Bureau.271
                                                               .272 In August 2017,
                   when Lt. McClam was on track to be promoted to supervisor for a
                   Special Assignment Team, he was again involuntarily transferred
                   to a less desirable assignment in the Patrol Bureau.273 Since
                   cooperating in the EEO investigation, the Department has pursued
                   four individual meritless investigations into Lt. McClam.274

                d. POFC Earl Sharpe: Four days after POFC Sharpe’s cooperation
                   in an investigation during which he reported Sgt. Rush’s racist

266
      IA2017-069 (PG0000025100-25285 at 25107- 25108).
267
      IA2017-069 (PG0000025100-25285 at 25107-25108).
268
      IA2017-069 (PG0000025100-25285 at 25269).
269
      Compl. ¶ 222.
270
      PG0000158501 and PG0000158507.
271
  Compl. ¶¶ 222, 227; Patrick McClam’s Third Supplemental Responses and Objections to
Defendant’s First Set of Interrogatories No. 6; PG0000162400-162402
272
      PG0000162391-162392.
273
      Id.
274
  Id.; IA2016-038 (PG0000023826-24386); IAQ2018-014 (PG0000027646-27747);
FCIQ2017-067 (PGIAD0000028915-28922); FCIQ2018-105 (PGIAD0000032967-33006).
                                            83




                                           A.84
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 88 of 130



                      conduct and other racist conduct in the RID/RST division
                      (discussed above, IA2015-092), POFC Sharpe was transferred out
                      of the Investigations Bureau to the Patrol Bureau without
                      explanation.275 Approximately one month later, IAD reopened a
                      stale investigation (started in 2014) into POFC Sharpe relating to a
                      worker’s compensation claim.276 POFC Sharpe was charged with
                      a Category IV offense, and he was told by the investigator
                                                                                       .

                e. Plaintiff Joe Perez: During 2015 and 2016, Capt. Perez filed a
                   number of complaints with the PGPD Inspector General regarding
                   discrimination against officers of color related to promotions,
                   discipline in Internal Affairs investigations, and assignments to
                   specialty units.277 Additionally, Capt. Perez complained about
                   racially hostile conduct and unethical conduct by white officers.278
                   In March 2016, Capt. Perez, as President of HNLEA and along
                   with other officers filed a complaint with the U.S. Department of
                   Justice raising the same issues. After Defendant Commander Mills
                   was transferred to IAD in August 2016, Capt. Perez witnessed her
                   make a number of discriminatory comments about minority
                   officers and engage in discriminatory practices regarding
                   investigation and disciplinary issues.279 In October 2016, Capt.
                   Perez was denied promotion to Major.280 In a meeting following
                   this to discuss his complaints against Defendant Commander Mills,
                   Capt. Perez informed Chief Stawinski that he would be filing an
                   EEOC complaint and a supplement to the DOJ Complaint.281
                   Within 45 minutes, Capt. Perez was informed he was being
275
      EEO Charge 531-2016-00712 (PG0000157216), PG0000908213-908214; Sharpe Decl. ¶ 11..
276
      SI2014-015 (PG0000137899-138649).
277
      Compl. ¶ 107.
278
      Compl. ¶ 107.
279
      PGPD-PER-0069987-69992.
280
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6.
281
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6.
                                               84




                                             A.85
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 89 of 130



                  transferred from Internal Affairs to Planning & Research.282 His
                  direct supervisor in Planning & Research was Major
                            r, who was the subject of one of his prior complaints
                  about unethical conduct.283 Moreover, around this time, Defendant
                  Commander Mills and her subordinates engaged in retaliatory
                  efforts against Capt. Perez for raising concerns about himself and
                  other minority officers.284 For example, Major
                                                  and Defendant Commander Mills
                  contemplated suspending Capt. Perez for “insubordinate
                  behavior.”285

                  In                   , Defendants Chief Stawinski and Commander
                  Mills learned

                                                .286


                                                                         287
                                                                      Following this,
                  Chief Stawinski had a series of contentious meetings with Capt.
                  Perez and UBPOA leadership
                                                                   and complaints
                  about discriminatory treatment of minority officers.288 Around the
                  same time as these meetings, Commander Mills and Chief
                  Stawinski engaged in a series of actions against Capt. Perez,

282
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6; PG0000147518; PG0000147519-147522.
283
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6; PG0000300016-300018.
284
   Joseph Perez’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6, at 48 (“[T]he manner in which Chief Stawinski and Major Kathleen Mills
handled the investigation was retaliatory and incongruent with PGPD’s disciplinary policies.”).
285
      PG0000785918-19; PG0000785910; PG0000956075.
286
      PG0000144137-144138.
287
    PG0000162691-162711 at 162698-162699; PG0000181256-181257; PG0000787555-787693
at 787569-787570.
288
      PG0000162169-162171; PG0000162510-162511.
                                               85




                                             A.86
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 90 of 130



                    including Commander Mills


                                      289
                                           Around the same time, Commander Mills
                    had her subordinates conduct research into potential grounds to
                    terminate an unspecified officer.290 And Chief Stawinski had
                    Commander Mills




                                                                  291
                                                                   This is the same
                    timeframe that the Seat Pleasant Chief complained that Capt. Perez
                    had attempted to use his position within PGPD to obtain leave for
                    his son.292

                    Capt. Perez filed a supplemental EEOC charge on October 10,
                    2017 after he was denied the opportunity to compete for a
                    promotion to Major.293 Two months later, on January 10, 2018,
                    PGPD informed Capt. Perez that there was an Internal Affairs
                    investigation i
                                                     294




                                        s.295

289
      PG0000150850; PG0000171078-171079; PG0000929099-929102.
290
      PG0000169211-169213; PG0000169310-169311; PG0000165790.
291
      PG0000155548-155549.
292
      Compl. ¶¶ 115-116 & 118.
293
      Compl. ¶ 114-115.
294
  PGIAD0000097141; Compl.¶ 115; Joseph Perez’s Supplemental Responses and Objections to
Defendant’s First Set of Interrogatories No. 6.
295
   Compl. ¶ 116; Joseph Perez’s Supplemental Responses and Objections to Defendant’s First
Set of Interrogatories No. 6; PGPD IAD Standard Operating Procedures at 10 (PG0000000497-
530 at 506) (“Upon receipt at Internal Affairs, each complaint will be assigned a unique
                                                 86




                                            A.87
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 91 of 130




                      On February 13, 2019, the EEOC issued a determination that
                      Defendants had “subjected [Capt. Perez] to unequal terms and
                      conditions of employment concerning involuntary transfer and
                      internal affair processing, denied promotional opportunities,
                      reassigned, disciplined, demoted, and retaliated against for
                      engaging in protected activity due to his national origin.”296

                f. Plaintiff Adrian Crudup: In 2015, Cpl. Crudup filed several
                   complaints against his supervisor, Lt. Hampson. One such
                   complaint alleged that Lt. Hampson had called a civilian a “project
                   n****.”297 In October 2016, Cpl. Crudup was suspended with pay
                   and transferred from the Special Investigations Division to the
                   Financial Crimes Division without any explanation.298 His request
                   for a hearing was denied.299 Cpl. Crudup subsequently learned that
                   his transfer was a result of Lt. Hampson filing an IAD complaint
                   against him for allegedly interfering with an investigation dating
                   back to May 2015.300 The Complaint was referred to the State’s
                   Attorney and all charges were dismissed as of April 2018.301 IAD
                   does not appear to have investigated Lt. Hampson for retaliation,
                   and there is no evidence Defendants opened an investigation into
                   Cpl. Crudup’s complaints about Lt. Hampson’s racist conduct.

                g. Lt. Michael Rubin: Lt.                       , a prominent member of
                   HNLEA, reported Sgt.                     s and Sgt.           for

identified (case number), which will be provided to the complainant within ten (10) business
days. . . . IAD investigations must be completed within 90 days absent extenuating
circumstances.”).
296
      EEOC_Perez_00001-355 at 00007.
297
  Compl. ¶ 240, Adrian Crudup’s Third Supplemental Responses and Objections to
Defendant’s First Set of Interrogatories No. 6.
298
      Compl. ¶ 240; PG0000202216; PG000150392; PG0000171445.
299
      Compl. ¶ 240.
300
   Adrian Crudup’s Third Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6; SI2016-008 (PG0000198478-198479).
301
      PG00000171445.
                                               87




                                             A.88
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 92 of 130



                                          t (including
                                                         ).302 Lt.
                                                                                        303

                   Sgt.
                                                                 .304 IAD does not
                   appear to have investigated Sgt.            for          , despite the
                   fact that Sgt.
                                                                .

         87.    Several of these incidents (Lt. McClam, POFC Sharpe, and Capt.

Perez) involved transfers after the minority officer filed a complaint or cooperated

in an investigation against a white officer. From my review, I noted other

incidents where minority officers who complained of conduct (including racist and

other unprofessional conduct) by white officers were transferred promptly after

lodging their complaint. These include:

                a. Plaintiff Richard Torres: As discussed above, in May 2016, Cpl.
                   Torres received a text message from Sgt. Bunce, his white
                   supervisor. In the text message, Sgt. Bunce used the word
                   “NECA” to describe an African-American civilian and made a
                   derogatory reference to a suspect.305 Cpl. Torres complained to
                   then-Captain Powell about the text message.306 Cpl. Torres
                   subsequently told Capt. Powell that Sgt. Bunce was a racist with


302
      IA2015-087 (PG0000041835-42055 at 41881 and 41967-68).
303
      IA2015-087 (PG0000041835-42055 at 41869, 41877-41882).
304
      IA2016-031 (PG0000043028-43150).
305
  PG0000150665-150693 at 150669-150670; Richard Torres’s Supplemental Responses and
Objections to Defendant’s First Set of Interrogatories No. 6.
306
   Richard Torres’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6.
                                             88




                                            A.89
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 93 of 130



                      whom he no longer wanted to work.307 Despite hearing Cpl.
                      Torres’s allegations and reading the text message, Capt. Powell
                      declined to notify Internal Affairs or the EEO Coordinator.308
                      Further, there is no indication that Capt. Powell either tried to
                      remove Cpl. Torres from under Sgt. Bunce’s supervision or warn
                      Sgt. Bunce not to retaliate. In November 2016, Sgt. Bunce issued
                      a performance evaluation of Cpl. Torres alleging that he had failed
                      to perform his duties satisfactorily.309
                                                                                        310

                      Shortly thereafter, Cpl. Torres was transferred from Investigations
                      to the Patrol Bureau.311

                 b. Plaintiff Sonya Zollicoffer: While assigned to IAD, Lt.
                    Zollicoffer had a number of disagreements with Defendant
                    Commander Mills, including a disagreement where Commander
                    Mills ordered Lt. Zollicoffer to charge Plaintiff Cpl. Ingram after
                    she filed a charge against POFC Rushlow.312 Lt. Zollicoffer was
                    promoted to Lieutenant in February 2018.313 She expressed
                    interest in remaining in the Internal Affairs Division because there
                    were two open Lieutenant positions. Despite that, Lt. Zollicoffer
                    was involuntarily transferred from Internal Affairs to the Patrol
                    Bureau to work the overnight shift starting in April 2018. 314 A



307
   Richard Torres’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6.
308
      Compl. ¶ 166.
309
      PG0000150665-150693 at 150669-150670.
310
      PG0000103511.
311
      PG0000179546; PG00000446894-446898 at 446897; PG0000144565-144566.
312
      Compl. ¶¶ 36, 144.
313
   Sonya Zollicoffer Supplemental Interrogatory Responses and Objections to Defendants’ First
Set of Interrogatories No. 6; PG0000007180-7396 at 7186.
314
   Sonya Zollicoffer Supplemental Interrogatory Responses and Objections to Defendants’ First
Set of Interrogatories No. 6; PG0000446894-446898 at 446897.
                                              89




                                             A.90
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 94 of 130




                                                        .”315 Notwithstanding this, the
                      Department reassigned her to the District where she was
                      assaulted.316

                c. Plaintiff Thomas Boone: Since December 2016, Lt. Boone has
                   repeatedly complained to his supervisors of the incidence of
                   racially motivated wrongdoing in the work environment, including
                   complaints about inappropriate language, unfair transfers, disparate
                   discipline, unfair hiring practice, racially insensitive and offensive
                   pictures, retaliation for reporting wrongdoing and other racially
                   motivated behaviors.317 Additionally, Lt. Boone met with Chief
                   Stawinski on a number of occasions to complain about these
                   problems.318 On October 1, 2018, Major David Renner informed
                   Lt. Boone that he was being transferred.319 After agreeing to be
                   transferred to the Property Division, Lt. Boone was transferred to
                   Patrol.320

                d. Plaintiff Chris Smith: In October and December 2015, Cpl. Smith
                   complained to Lt. Vondell Smith that Cpl. Smith’s colleagues had
                   created a racially hostile environment by disparaging African-


315
      PG0000162977.
316
      Compl. ¶ 146.
317
  See, e.g., PG0000155770; PG0000155786; Thomas Boone Supplemental Responses and
Objections to Defendants’ First Set of Interrogatories No. 6.
318
   Thomas Boone Supplemental Responses and Objections to Defendants’ First Set of
Interrogatories No. 6.
319
   Thomas Boone Supplemental Responses and Objections to Defendants’ First Set of
Interrogatories No. 6.
320
   Thomas Boone Supplemental Responses and Objections to Defendants’ First Set of
Interrogatories No. 6; PG0000080807-80969 at 80943; PG0000446894-446898; PGPD-BOO-
0000134.
                                              90




                                             A.91
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 95 of 130



                      American civilians.321 Lt. Smith took no action.322 In March 2017,
                      Cpl. Smith was involuntarily transferred to the Patrol Bureau, a
                      transfer that Cpl. Smith believes was retaliatory in response to his
                      prior complaints.323




                                    325




                                                                                     326




                                                                                           s
321
      Compl. ¶ 189.
322
      Compl. ¶ 189.
323
   Chris Smith’s Supplemental Responses and Objections to Defendant’s First Set of
Interrogatories No. 6.
324
      PG0000001713-1802 at 1715, 1755.
325
      PG0000905763-905765.
326
      PG0000905763-905765.
                                               91




                                              A.92
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 96 of 130




                                                                   .327

                                                 .328
                                29




                                                                    .330
                               331




                               .332




                                                        .334



327
      EEO Charge No. 531-2017-0161 (PG0000001550-1642 at 1550).
328
      EEO Charge No. 531-2017-01616 (PG0000001550-1642 at 1550).
329
      PG0000001265-1351 at 1336; PG0000154090-154091.
330
      EEO Charge No. 531-2017-01487 (PG0000001375-1457 at 1382).
331
      PG0000154090-154091.
332
      IA2015-092 (PG0000042371-42436 at 42386).
333
      IA2015-092 (PG0000042371-42436 at 42399-42404); PG0000446894-446898 at 446896.
334
      IA2015-092 (PG0000042371-42436 at 42375-42375).
                                            92




                                           A.93
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 97 of 130




                                                              .335
                                                                               .336


                         .337


         88.     In conclusion, there is abundant evidence that the Department did

not have adequate anti-retaliation policies or training, and that there is a

widespread and persistent issue of retaliation against minority officers who

complain about white officers, and that senior Department leaders directly

participated in or condoned such actions.




335
      EEO Charge No. 12F-2016-00639 (PG0000002029-2055 at 2030).
336
      EEO Charge No. 12F-2016-00639 (PG0000002029-2055 at 2029).
337
   EEO Charge No. 12F-2016-00639 (PG0000002029-2055 at 2030); PG0000446894-446898 at
446897.
                                            93




                                           A.94
   Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 98 of 130




_________________________
Michael D. Graham




                                   94




                                  A.95
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 99 of 130




                        EXHIBIT A




                               A.96
                                                                                                                           Case 8:18-cv-03821-TDC Document 197-1
                                                                                                                                                        Exhibit A Filed 07/16/20 Page 100 of 130

                                                                                                                                              Date Rec'vd in                                           Date Investigation
                                                Respondent                                 Allegation/Accusatio             Discipline/Punish IAD/Entered in                                           Completed/Charges
File #        Respondent Name   Respondent Race Gender       Allegation/Accusation Type    n Sub-Type           Finding     ment              IAPro          Investigator(s)   Investigative Unit(s)   Sustained            Complainant(s)   Respondent(s) & Allegation(s) & Finding(s) & Discipline/Punishment(s)   Summary/Narrative   Discipline Category

                                                                                                               Inquiry
SIQ2011-058                                                  Criminal Misconduct                               completed

                                                                                                               Inquiry
SIQ2011-062                                                  Criminal Misconduct                               completed




                                                                                                               Inquiry
SIQ2012-022                                                  Criminal Misconduct                               completed




                                                                                                               Inquiry
SIQ2012-022                                                  Criminal Misconduct                               completed




                                                                                                               Inquiry
SIQ2012-022                                                  Criminal Misconduct                               completed

                                                                                                               Inquiry
SIQ2012-033                                                  Criminal Misconduct                               completed

                                                                                                               Inquiry
SIQ2013-013                                                  Criminal Misconduct                               completed




                                                                                                               Inquiry
SIQ2013-015                                                  Criminal Misconduct                               completed


                                                                                                               Inquiry
SIQ2013-018                                                  Criminal Misconduct                               completed

                                                                                                               Inquiry
SIQ2013-025                                                  Criminal Misconduct                               completed



SIQ2011-035                                                  Criminal Misconduct Inquiry

                                                                                                               Inquiry
SIQ2013-003                                                  Criminal Misconduct Inquiry                       completed


                                                                                                               Inquiry
SIQ2013-007                                                  Criminal Misconduct Inquiry                       completed




                                                                                                               Inquiry
SIQ2015-009                                                  Excessive/Unnecessary Force                       completed




                                                                                                               Inquiry
SIQ2015-013                                                  Excessive/Unnecessary Force                       completed




                                                                                                               Inquiry
SIQ2015-016                                                  Excessive/Unnecessary Force                       completed




                                                                                                               Inquiry
SIQ2015-019                                                  Excessive/Unnecessary Force                       completed



                                                                                                                                                                                                                            1



                                                                                                                                                                                                                        A.97
                                                        Case 8:18-cv-03821-TDC Document 197-1
                                                                                     Exhibit A Filed 07/16/20 Page 101 of 130


                                            Inquiry
SIQ2016-001   Excessive/Unnecessary Force   completed

                                            Inquiry
SIQ2017-003   Excessive/Unnecessary Force   completed


                                            Inquiry
SIQ2017-008   Excessive/Unnecessary Force   Completed

                                            Inquiry
SIQ2018-009   Excessive/Unnecessary Force   completed




FC2012-035    Harassment                    Non-Sustained



                                            Inquiry
IAQ2014-044   Harassment                    completed




                                            Inquiry
IAQ2014-047   Harassment                    completed




                                            Inquiry
IAQ2014-047   Harassment                    completed




                                            Inquiry
IAQ2014-047   Harassment                    completed

                                            Inquiry
SIQ2015-015   Harassment                    completed

                                            Inquiry
IAQ2014-011   Use of Force                  completed




                                                                                          2



                                                                                        A.98
                                         Case 8:18-cv-03821-TDC Document 197-1
                                                                      Exhibit A Filed 07/16/20 Page 102 of 130



                             Inquiry
SIQ2013-008   Use of Force   completed




                             Inquiry
SIQ2013-008   Use of Force   completed




                             Inquiry
SIQ2013-008   Use of Force   completed

                             Inquiry
SIQ2013-021   Use of Force   completed




SIQ2017-004   Use of Force   Unfounded                                                                           .




                                                                           3



                                                                         A.99
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 103 of 130




                         EXHIBIT B




                               A.100
                                                                                                                     Case 8:18-cv-03821-TDC Document 197-1
                                                                                                                                                  Exhibit B Filed 07/16/20 Page 104 of 130

                                                                                                                                                                                                                Date Investigation
                                                  Respondent   Allegation/Accusation   Allegation/Accusation                                             Date Rec'vd in                         Investigative   Completed/Charges
File #        Respondent Name   Respondent Race   Gender       Type                    Sub-Type                Finding             Discipline/Punishment IAD/Entered in IAPro Investigator(s)   Unit(s)         Sustained            Complainant(s)   Respondent(s) & Allegation(s) & Finding(s) & Discipline/Punishment(s)   Summary/Narrative   Discipline Category




IA2014-099                                                     Bias                                            Non-Sustained




IA2016-050                                                     Bias                                            Non-Sustained




IA2014-031                                                     Bias                                            Unfounded




IA2015-062                                                     Bias                                            Unfounded




IA2017-014                                                     Bias                                            Unfounded


IAQ2014-039                                                    Bias                                            Inquiry completed


IA2014-048                                                     Bias                                            Non-Sustained




IA2014-107                                                     Bias                                            Unfounded




IA2014-118                                                     Bias                                            Non-Sustained




IA2015-073                                                     Bias                                            Non-Sustained




IA2015-084                                                     Bias                                            Unfounded



                                                                                                                                                                                                                               1



                                                                                                                                                                                                                       A.101
                           Case 8:18-cv-03821-TDC Document 197-1
                                                        Exhibit B Filed 07/16/20 Page 105 of 130



IA2016-004    Bias   Unfounded




IA2018-020    Bias   Unfounded


IAQ2015-002   Bias   Inquiry completed




IAQ2015-009   Bias   Inquiry completed




IAQ2015-012   Bias   Inquiry completed




IA2014-030    Bias   Unfounded




IA2014-030    Bias   Unfounded




IA2014-062    Bias   Non-Sustained




IA2014-062    Bias   Non-Sustained




                                                             2



                                                          A.102
                         Case 8:18-cv-03821-TDC Document 197-1
                                                      Exhibit B Filed 07/16/20 Page 106 of 130




IA2014-078   Bias   Unfounded




IA2015-038   Bias   Non-Sustained




IA2016-013   Bias   Unfounded




IA2016-050   Bias   Non-Sustained




IA2017-008   Bias   Unfounded




IA2017-008   Bias   Unfounded




                                                           3



                                                        A.103
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 107 of 130




                         EXHIBIT C




                               A.104
   Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 108 of 130




                                          Exhibit C

                                   (All Figures in Percent)

                                             Black            Hispanic   White


Overall Sworn Force                            42.8             9.1       44.5


All Charges Processed                          46.2            10.2       40.7



Charges Dismissed - Inquiry Only               41.0             8.4       47.0
(FCIQ, IAQ, SIQ)


External Charges Pursued                       44.9             8.3       44.3
(IA & SI)

Internal Charges Pursued                       51.2            14.2       31.2
(PS)



All Charges Sustained                          50.8            12.3       33.8



All Actions/Punishments                        54.0            10.5       33.2



Reprimands                                     49.1            12.2       35.0

Fines                                          52.7            11.1       34.1
Suspensions/Leave without Pay                  65.5             3.5       29.3

Rank Reduction                                 57.1            14.3       28.6
Removal from Promotion Cycle

Resigned to Avoid Discipline                   73.9             0         21.7
Terminated                                     71.4             9.5       19.1




                                           A.105
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 109 of 130




                         EXHIBIT D




                               A.106
         Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 110 of 130



                          Exhibit D: Disciplinary Acts By Race of Officers


                            Asian             Black            Hispanic      White   Total
                             (Excludes Cases Where Race Not Shown)
All Charges                  203              3222               712         2836    6973




INQUIRY ONLY
  FCIQ                       36                399                86          439
  IAQ                         7                 92                16          109
  SIQ                         3                 36                 6          56
  TOTAL                      46                527               108          604    1285




FORMAL PROCESS
  IA                         58                966               222         1043
  PS                         70               1158               318          708
  SI                         29                579                64          481
  TOTAL                      157              2695               604         2232    5688




SUSTAINED                    93               1530               370         1016    3009




                                              A.107
        Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 111 of 130



TOTAL PUNISHMENT             20          459          89           282         850


REPRIMAND                    11          185          46           132         377




FINES                         6          147          31            95         279




SUSP./LEAVE WITHOUT PAY       2           76           4            34         116




RANK ACTIONS                  0           24           6            12         42




RESIGN/TERMINATION         (1)(0) 1   (17)(13) 30   (0)(2) 2     (5 )(4) 9     42




                                          2

                                       A.108
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 112 of 130




                         EXHIBIT E




                               A.109
   Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 113 of 130




                     Exhibit E: Percentages of Disciplinary Acts

                                  By Race of Officers

                          Asian                 Black              Hispanic   White
ALL CHARGES                 2.9                 46.2                 10.2     40.7

INQUIRY ONLY                3.6                 41.0                  8.4     47.0

FORMAL PROCESS              2.8                 47.4                 10.6     39.2

SUSTAINED                   3.1                 50.8                 12.3     33.8




TOTAL PUNISHMENTS           2.4                 54.0                 10.5     33.2


REPRIMANDS                  2.9                 49.1                 12.2     35.0

FINES                       2.2                 52.7                 11.1     34.0

SUSPENSION/LEAVE            1.8                 65.5                  3.5     29.3
WITHOUT PAY
RANK ACTIONS                0                   57.1                 14.3     28.6

RESIGN/TERMINATE            2.4                 71.4                  4.8     21.4




                                        A.110
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 114 of 130




                       APPENDIX A




                               A.111
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 115 of 130



                             MICHAEL E. GRAHAM

Background Information:

California State University at Los Angeles (B.S. 1970)
University of Southern California (M.A. 1974)
Instructor and lecturer in various law enforcement and management subjects for:
        California Peace Officers Standards and Training
        California State University, L.A.
        Rio Hondo College

Professional Organizations and Associations:

International Association of Chiefs of Police
        National Law Enforcement Policy Center, Member - 1993 to 2017
        Contractor for the review of the Miami Beach Police Department regarding use of force,
        internal affairs and citizen complaints - 2003
        Contractor for policy development for the Pentagon Police Department – 2007-8
U.S. Department of Justice, Community Oriented Policing Consultant - 2000
U.S. Department of Justice, Special Litigation Section, Police Practices Consultant regarding use
        of force, internal affairs and citizen complaints - 2000 to Present:
        Chicago, Illinois
        Columbus, Ohio
        Detroit, Michigan
        Escambia County, Florida
        Los Angeles, CA.
        New Orleans, Louisiana
        Newark, New Jersey
        Orange County, Florida
        Portland, Maine
        Prince George County, Maryland
        Riverside, CA.
        Seattle, Washington
        Washington, D.C.
Police Accountability Resource Center (PARC), Board of Directors - Present
        Consultant for the Portland, Oregon Police Bureau regarding use of force – 2004-8
County of Los Angeles – 2001 to 2016:
        Consultant for the Department of Probation
        Monitor for the Agreement between the DOJ and the County regarding the conditions in
        the juvenile halls.
        Monitor for the Agreement between the DOJ and the County regarding the conditions in
        the Probation Camps.

California Police and Fire Games, President, - 1987 to 2018
World Police and Fire Games, President - 1987 to the Present

                                                 1




                                               A.112
     Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 116 of 130



Employment:

Michael Graham was employed by the Los Angeles Sheriff’s Department for over 33 years
rising through the ranks from Deputy the position of Assistant Sheriff (A/S). As the third ranking
member of the largest Sheriff’s Department in the Nation, A/S Graham was responsible for the
policing and detective functions for the three million residents in the unincorporated areas and 40
contract cities in Los Angeles County. As part of his duties he was required to review all serious
force cases, approve appropriate discipline and implement policy and training to reduce
inappropriate use of force.

From January 1993 until his promotion to A/S in March 1995, he was the Chief of the
Professional Standards and Training Division where he oversaw the implementation of the Kolts
Commission recommendations. He had responsibility for Department training, inspections, civil
litigation, internal affairs and internal criminal investigations. During this period, he established
and implemented the Department’s risk management unit and early warning system. As part of
his duties, he created and supervised the Department’s Shooting and Serious Force Rollout
Teams. He reviewed and had settlement responsibility for all claims and civil suits, including
suits alleging excessive force.

Sheriff’s Department Accomplishments:

 Accountability: Starting in 1993, he initiated a series of accountability policies, training and
 review mechanisms to strengthen management and individual accountability:

       -Policy: comprehensive delineation of responsibilities by rank and assignment;
       prioritization of critical issues; audits of key accountability areas

       -Complaints: open public complaint system; written resolution and tracking of all
       complaints; appeal process to an ombudsman for dissatisfied complainants; integrity
       testing

       -Force: complete reporting and tracking of all force; force training; less lethal weapon’s
       options

       -Performance Tracking: track all force, complaints, claims and lawsuits, etc., via an early
       warning system; lifetime tracking, intervention and periodic performance review of
       individual problem employees

       -Risk Management: created the bureau in 1993; made all unit commanders accountable to
       reduce the risk factors that lead to claims and lawsuits through annual risk reduction
       plans

       -Critical Issues Forum: every unit commander required to account for crime rate, budget
       and internal integrity and administrative controls of his/her unit each month in an open
       forum with Department executives

                                                  2




                                               A.113
   Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 117 of 130



Community Policing: Beginning in 1996, he initiated and oversaw several community policing
strategies:

      -High Impact Community Oriented Policing: characterized by door-to door surveys of
      residents; identify community concerns about crime and neighborhood deterioration;
      organize and mobilize the community and other governmental service providers; follow
      community plan for neighborhood revitalization.

      -Hate Crimes: organize stakeholders; contract among stakeholders to help and support
      each other; training for patrol officers and detectives

      -Gangs: chief components include alternatives to arrest; vertical prosecution where
      necessary; probation and parole sweeps; parent accountability

      -Family Violence: the focus includes spouse, child and elder abuse; intervention with
      a unique “predictor of family violence” computer program

      -Regional Community Policing Institute: a major feature is the emphasis on domestic
      violence

Jail Reform Project: In November 1997, at the conclusion of the U.S. Department of Justice,
 Civil Rights Division’s investigation, he was assigned the additional responsibility to
 reorganize and improve the delivery of medical and mental health services to the inmates in the
 Department’s nine jail facilities. This project was expanded to reform all services provided to
 prisoners.




                                              3




                                            A.114
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 118 of 130




                       APPENDIX B




                               A.115
 Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 119 of 130



                                     Appendix B
                            Documents Considered for Report

1. Prince George’s County Police Department General Order Manual

2. Defendants’ Discovery Responses

3. Plaintiffs’ Discovery Reponses

4. Amended Complaint (ECF 54)

5. Plaintiffs’ Memorandum of Points and Authorities in Opposition to Defendants’ Motion
   to Dismiss (ECF 31)

6. Agreement Made by and Between Prince Georges County, Maryland and Fraternal Order
   of Police Price Georges County Lodge 89, Inc. (July 1, 2016 through June 30, 2018)

7. Raphael Grant Deposition (March 16, 2020)

8. Joseph Ghattas Deposition (October 6, 2019)

9. Linda Washington Deposition (October 6, 2019)

10. PGPD Promotion lists

11. PGPD Rosters

12. PGPD Transfer Lists

13. Plaintiffs’ Personnel Files

14. Early Warning System reports

15. PGPD EEO Training documents, including but not limited to PG0000000343,
    PG0000000348, PG0000000395, PG0000000627, PG0000152721, PG0000179336,
    PG0000432822, PG0000658090, PG0000783353, PG0000154901, PG0000966820,
    PG0000967475

16. IAPro spreadsheet (4 versions)

17. Internal Affairs files, including but not limited to:
     DA2014-120
     DA2015-050
     DA2015-059
     DA2015-117
     DA2015-166




                                            A.116
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 120 of 130



    DA2016-015
    DA2016-017
    DA2016-020
    DA2016-073
    DA2016-103
    DA2016-105
    DA2017-110
    DA2016-111
    DA2017-035
    DA2017-085
    DA2017-138
    DA2018-018
    DA2018-071
    DA2018-077
    DA2018-088
    DA2018-138
    DA2019-010
    DA2019-033
    FC2013-024
    FC2013-029
    FC2013-031
    FCIQ2013-153
    FCIQ2015-017
    FCIQ2015-086
    FCIQ2016-007
    FCIQ2016-009
    FCIQ2016-053
    FCIQ2016-055
    FCIQ2016-075
    FCIQ2016-076
    FCIQ2016-086
    FCIQ2017-035
    FCIQ2017-052
    FCIQ2017-067
    FCIQ2017-071
    FCIQ2017-072
    FCIQ2017-076
    FCIQ2017-082
    FCIQ2017-103
    FCIQ2017-105
    FCIQ2018-002
    FCIQ2018-011
    FCIQ2018-034
    FCIQ2018-040

                                 2


                               A.117
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 121 of 130



    FCIQ2018-068
    FCIQ2018-089
    FCIQ2018-105
    FCIQ2019-052
    FIQ2015-094
    FQI2016-053
    IA2004-017
    IA2006-027
    IA2009-068
    IA2011-042
    IA2011-054
    IA2013-049
    IA2013-071
    IA2013-075
    IA2013-084
    IA2014-006
    IA2014-017
    IA2014-037
    IA2014-053
    IA2014-062
    IA2014-065
    IA2014-068
    IA2014-069
    IA2014-072
    IA2014-078
    IA2014-079
    IA2014-099
    IA2014-100
    IA2014-106
    IA2014-111
    IA2014-114
    IA2014-130
    IA2015-010
    IA2015-016
    IA2015-028
    IA2015-031
    IA2015-032
    IA2015-035
    IA2015-038
    IA2015-039
    IA2015-040
    IA2015-056
    IA2015-063
    IA2015-067

                                 3


                               A.118
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 122 of 130



    IA2015-072
    IA2015-083
    IA2015-086
    IA2015-087
    IA2015-088
    IA2015-092
    IA2016-004
    IA2016-006
    IA2016-007
    IA2016-008
    IA2016-013
    IA2016-027
    IA2016-030
    IA2016-031
    IA2016-034
    IA2016-035
    IA2016-038
    IA2016-044
    IA2016-046
    IA2016-050
    IA2016-054
    IA2016-067
    IA2016-071
    IA2016-075
    IA2017-001
    IA2017-003
    IA2017-007
    IA2017-008
    IA2017-013
    IA2017-014
    IA2017-019
    IA2017-020
    IA2017-022
    IA2017-031
    IA2017-034
    IA2017-036
    IA2017-037
    IA2017-038
    IA2017-042
    IA2017-048
    IA2017-053
    IA2017-054
    IA2017-055
    IA2017-056

                                 4


                               A.119
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 123 of 130



    IA2017-058
    IA2017-060
    IA2017-069
    IA2017-070
    IA2018-002
    IA2018-009
    IA2018-012
    IA2018-020
    IA2018-027
    IA2018-032
    IA2018-034
    IAQ2014-046
    IAQ2014-047
    IAQ2015-004
    IAQ2015-018
    IAQ2015-019
    IAQ2015-021
    IAQ2015-024
    IAQ2016-009
    IAQ2016-023
    IAQ2018-006
    IAQ2018-014
    IAQ2019-002
    PS2013-541
    PS2014-154
    PS2014-290
    PS2014-385
    PS2015-034
    PS2015-039
    PS2015-050
    PS2015-066
    PS2015-125
    PS2015-198
    PS2015-220
    PS2015-237
    PS2015-287
    PS2015-369
    PS2016-052
    PS2016-053
    PS2016-068
    PS2016-083
    PS2016-111
    PS2016-131
    PS2016-185

                                 5


                               A.120
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 124 of 130



    PS2016-190
    PS2016-194
    PS2017-013
    PS2017-075
    PS2017-084
    PS2017-090
    PS2017-110
    PS2017-124
    PS2017-172
    PS2017-192
    PS2017-194
    PS2018-038
    PS2018-068
    PS2018-072
    PS2018-137
    PS2019-036
    SI2010-003
    SI2010-006
    SI2011-075
    SI2014-003
    SI2014-016
    SI2014-017
    SI2014-039
    SI2014-055
    SI2015-009
    SI2015-015
    SI2015-022
    SI2015-030
    SI2015-037
    SI2015-045
    SI2015-052
    SI2015-053
    SI2015-054
    SI2015-055
    SI2016-004
    SI2016-008
    SI2016-011
    SI2016-013
    SI2016-033
    SI2016-039
    SI2016-042
    SI2016-053
    SI2016-059
    SI2016-068

                                 6


                               A.121
 Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 125 of 130



      SI2017-008
      SI2017-043
      SI2017-048
      SI2017-060
      SI2017-062
      SI2017-066
      SI2017-067
      SI2017-069
      SI2017-072
      SI2017-073
      SI2017-077
      SI2019-077
      SIQ2015-002
      SIQ2015-013
      SIQ2016-003
      SIQ2017-006
      SIQ2019-007

18. Internal Affairs Division Standard Operating Procedures (PG0000000497,
    PG0000853984)

19. Internal Affairs Division Standard Operating Procedure, IAP SOP March 2014 draft
    (PG0000875393)

20. Internal Affairs Log Books (PG0000787213, PG0000787352, PG0000787555,
    PG0000787694, PG0000787873)

21. Internal Affairs 2013 Annual Report (PG0000149836)

22. Internal Affairs 2014 Annual Report (PG0000113615)

23. Internal Affairs 2015 Annual Report (PG0000104641)

24. PGPD Internal Investigations Guide (PG0000310607-310664)

25. Like Discipline documents analyses, including but not limited to PG0000174650,
    PG0000651606, PG0000651608, PG0000651609, PG0000651612, PG0000651614,
    PG0000651617, PG0000651619, PG0000651622, PG0000651624, PG0000651627,
    PG0000651629, PG0000651633, PG0000651638, PG0000651641, PG0000651644,
    PG0000651647, PG0000651649, PG0000651651, PG0000651652, PG0000651659,
    PG0000651661, PG0000651665, PG0000651668, PG0000651670, PG0000651674,
    PG0000651678, PG0000651681, PG0000651684, PG0000651687, PG0000651690,
    PG0000651694, PG0000651698, PG0000651700, PG0000651703, PG0000651705,
    PG0000651708, PG0000651713, PG0000651715, PG0000651719, PG0000651720,
    PG0000651722, PG0000651724, PG0000651729, PG0000651734, PG0000651736,

                                          7


                                       A.122
Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 126 of 130



 PG0000651737, PG0000651741, PG0000651749, PG0000651752, PG0000651755,
 PG0000651757, PG0000651762, PG0000651764, PG0000651768, PG0000651772,
 PG0000651775, PG0000651777, PG0000651779, PG0000651780, PG0000651785,
 PG0000651791, PG0000651795, PG0000651798, PG0000651801, PG0000651804,
 PG0000651807, PG0000651810, PG0000651814, PG0000651819, PG0000651822,
 PG0000651827, PG0000651830, PG0000651835, PG0000651837, PG0000651842,
 PG0000651847, PG0000651852, PG0000651857, PG0000651863, PG0000651866,
 PG0000651870, PG0000651875, PG0000651876, PG0000651882, PG0000651884,
 PG0000651887, PG0000651895, PG0000651896, PG0000651899, PG0000651902,
 PG0000651906, PG0000651908, PG0000651913, PG0000651917, PG0000651920,
 PG0000651922, PG0000651924, PG0000651927, PG0000651933, PG0000651935,
 PG0000651940, PG0000651943, PG0000651945, PG0000651949, PG0000651952,
 PG0000651955, PG0000651962, PG0000651967, PG0000651969, PG0000651972,
 PG0000651975, PG0000651978, PG0000651980, PG0000651986, PG0000651992,
 PG0000651994, PG0000651997, PG0000652005, PG0000652010, PG0000652015,
 PG0000652019, PG0000652023, PG0000652027, PG0000652030, PG0000652033,
 PG0000652036, PG0000652039, PG0000652042, PG0000652046, PG0000652049,
 PG0000652053, PG0000652055, PG0000652060, PG0000652065, PG0000652070,
 G0000652076, PG0000652082, PG0000652086, PG0000652090, PG0000652093,
 PG0000652096, PG0000652100, PG0000652104, PG0000652107, PG0000652110,
 PG0000652113, PG0000652118, PG0000652121, PG0000652125, PG0000652130,
 PG0000652136, PG0000652139, PG0000652141, PG0000652146, PG0000652150,
 PG0000652152, PG0000652154, PG0000652159, PG0000652162, PG0000652166,
 PG0000652169, PG0000652172, PG0000652182, PG0000652186, PG0000652193,
 PG0000652197, PG0000652204, PG0000652206, PG0000652210, PG0000652213,
 PG0000652216, PG0000652218, PG0000652222, PG0000652225, PG0000652229,
 PG0000652233, PG0000652235, PG0000652239, PG0000652242, PG0000652247,
 PG0000652250, PG0000652255, PG0000652259, PG0000652263, PG0000652266,
 PG0000652272, PG0000652275, PG0000652278, PG0000652282, PG0000652286,
 PG0000652291, PG0000652295, PG0000652298, PG0000652303, PG0000652308,
 PG0000652316, PG0000652323, PG0000652327, PG0000652332, PG0000652335,
 PG0000652342, PG0000652346, PG0000652349, PG0000652354, PG0000652360,
 PG0000652365, PG0000652370, PG0000652372, PG0000652377, PG0000652380,
 PG0000652383, PG0000652387, PG0000652390, PG0000652393, PG0000652397,
 PG0000652402, PG0000652405, PG0000652408, PG0000652411, PG0000652414,
 PG0000652419, PG0000652422, PG0000652425, PG0000652428, PG0000652432,
 PG0000652441, PG0000652442, PG0000652446, PG0000652449, PG0000652454,
 PG0000652458, PG0000652463, PG0000652466, PG0000652471, PG0000652474,
 PG0000652477, PG0000652479, PG0000652484, PG0000652487, PG0000652490,
 PG0000652493, PG0000652496, PG0000652500, PG0000652504, PG0000652507,
 PG0000652511, PG0000652513, PG0000652515, PG0000652521, PG0000652525,
 PG0000652528, PG0000652533, PG0000652537, PG0000652538, PG0000652540,
 PG0000652544, PG0000652549, PG0000652552, PG0000652557, PG0000652562,
 PG0000652566, PG0000652569, PG0000652572, PG0000652577, PG0000652580,
 PG0000652582, PG0000652585, PG0000652588, PG0000652596, PG0000652598,



                                  8


                               A.123
 Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 127 of 130



   PG0000652603, PG0000652608, PG0000652614, PG0000652619, PG0000652623,
   PG0000652627, PG0000652630, PG0000652635, PG0000652637.

26. EEO files (EEOC_Perez_000001, PG0000001364, PG0000001375, PG0000001379,
    PG0000001417, PG0000001458, PG0000001501, PG0000001550, PG0000001584,
    PG0000001624, PG0000001643, PG0000001671, PG0000001676, PG0000001710,
    PG0000001713, PG0000001759, PG0000001790, PG0000001798, PG0000001803,
    PG0000001968, PG0000001975, PG0000001984, PG0000002015, PG0000002029,
    PG0000002056, PG0000002097, PG0000002122, PG0000002128, PG0000002146,
    PG0000002167, PG0000002170, PG0000002223, PG0000002232, PG0000011201,
    PG0000011319, PG0000071313, PG0000071485, PG0000071525, PG0000071563,
    PG0000071611,PG0000071664, PG0000080229, PG0000080231, PG0000095591,
    PG0000103668, PG0000103669, PG0000103670, PG0000103739, PG0000103788,
    PG0000103791, PG0000103792, PG0000103793, PG0000103794, PG0000104194,
    PG0000104208, PG0000150184, PG0000155487, PG0000156112, PG0000156238,
    PG0000157026, PG0000446823, PG0000157200, PG0000157210, PG0000157216,
    PG0000446826, PG0000157263,PG0000446844, PG0000158494, PG0000158495,
    PG0000158497, PG0000158498, PG0000158500, PG0000158501, PG0000158502,
    PG0000158503, PG0000158504, PG0000158506, PG0000158507, PG0000158508,
    PG0000158509, PG0000158512, PG0000158514, PG0000158515, PG0000158516,
    PG0000158517, PG0000158520, PG0000158521, PG0000158522, PG0000158523,
    PG0000161290, PG0000161295, PG0000161299, PG0000161945, PG0000171506,
    PG0000171706, PG0000171766, PG0000178403, PG0000178409, PG0000178428,
    PG0000178447, PG0000178510, PG0000178512, PG0000178627, PG0000178631,
    PG0000178784, PG0000178873, PG0000179292, PG0000179436, PG0000179635,
    PG0000179756, PG0000179768, PG0000179770, PG0000179777, PG0000179881,
    PG0000181838, PG0000184313, PG0000289570, PG0000313412, PG0000319749,
    PG0000324006, PG0000324021, PG0000340815, PG0000350133, PG0000350134,
    PG0000426840, PG0000432182, PG0000432247, PG0000432507, PG0000613562,
    PG0000613563, PG0000613814, PG0000613823, PG0000656580, PG0000656714,
    PG0000656768, PG0000656803, PG0000657585, PG0000657661, PG0000657734,
    PG0000657735, PG0000657800, PG0000657862, PG0000657867, PG0000657909,
    PG0000657911, PG0000657914, PG0000657954, PG0000658050, PG0000658082,
    PG0000658184, PG0000658189, PG0000658217, PG0000658298, PG0000658495,
    PG0000658790, PG0000658803, PG0000658828, PG0000658880, PG0000658905,
    PG0000659020, PG0000659099, PG0000659148, PG0000659173, PG0000659212,
    PG0000659214, PG0000659322, PG0000659380, PG0000659548, PG0000659563,
    PG0000659940, PG0000660008, PG0000660017, PG0000660019, PG0000660098,
    PG0000660173, PG0000660252, PG0000660438, PG0000660463, PG0000672268,
    PG0000755034, PG0000785662, PG0000785700, PG0000856903, PG0000857064,
    PG0000857102, PG0000857105, PG0000857152, PG0000857183, PG0000857261,
    PG0000857276, PG0000860399, PG0000860563, PG0000860617, PG0000860778,
    PG0000860982, PG0000861105, PG0000861261, PG0000861307, PG0000861390,
    PG0000861418, PG0000861588, PG0000861596, PG0000861624, PG0000861786,
    PG0000861880, PG0000861968, PG0000862208, PG0000862714, PG0000862720,
    PG0000862791, PG0000863042, PG0000863132, PG0000863244, PG0000863259,

                                     9


                                   A.124
 Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 128 of 130



   PG0000863751, PG0000863770, PG0000863773, PG0000863844, PG0000863945,
   PG0000863996, PG0000864000, PG0000864031, PG0000864090, PG0000864345,
   PG0000865066, PG0000865983, PG0000866006, PG0000866060, PG0000866066,
   PG0000866534, PG0000866619, PG0000866862, PG0000866865, PG0000866973,
   PG0000867003, PG0000867096, PG0000867121, PG0000867174, PG0000868089,
   PG0000870537, PG0000905504, PG0000905774, PG0000905776, PG0000907893,
   PG0000908065, PG0000908115, PG0000908182, PG0000908185, PG0000908298,
   PG0000908299, PG0000909161, PG0000909164, PG0000909743, PG0000909755,
   PG0000909816, PG0000909902, PG0000909903, PG0000909926, PG0000914063,
   PG0000917366, PG0000920198, PG0000923033, PG0000925264, PG0000928742,
   PG0000934569, PG0000934570, PG0000934685, PG0000934776, PG0000935030,
   PG0000935034, PG0000935062, PG0000935164, PG0000935191, PG0000936765,
   PGX0000000443, PGX0000001031, PGPD-PER-0067207, PGPD-PER-0069987,
   PGPDPLS0000310)

27. List of Suspensions (PG0000080569-80719)

28. Various materials produced by PGPD to DOJ

29. Adrian Crudups’ Circuit Court for Prince George’s County Case files (No. 17-273X)

30. Robert Folchetti Circuit Court Docket (Case No. 0501SP005312014)

31. George Merkel Circuit Court Docket (Case No. CT170241X)

32. Other PGPD produced documents (PG0000853378, PG0000855170, PG0000875249,
    PG0000875251, PG0000147519, PG0000150850, PG0000929099, PG0000929100,
    PG0000020673, PG0000166288, PG0000169922, PG0000170011, PG0000292231,
    PG0000772690, PG0000155747, PG0000156074, PG0000162779, PG0000168875,
    PG0000180150, PG0000334331, PG0000169720, PG0000162500, PG0000084440,
    PG0000431462, PG0000166322, PG0000166349, PG0000166362, PG0000254415,
    PG0000111973, PG0000111979, PG0000104392, PG0000103530, PG0000103567,
    PG0000180223, PG0000656568, PG0000656569, PG0000174649, PG0000171193,
    PG0000853346, PG0000928065, PG0000108655, PG0000153441, PG0000154333,
    PG0000155665, PG0000172194, PG0000870882, PGIAD0000031514,
    PGIAD0000032322, PG0000864287, PG0000864289, PG0000864290, PG0000864292,
    PG0000893933, PG0000161480, PG0000082873, PG0000104182, PG0000182196,
    PG0000182444, PG0000182462, PG0000855439, PG0000855440, PG0000903780,
    PG0000104622, PG0000162728, PG0000164312, PG0000854965, PG0000939321,
    PG0000162177, PG0000162391, PG0000162400, PG0000908213, PG0000150850,
    PG0000155548, PG0000162169, PG0000162510, PG0000162667, PG0000165717,
    PG0000165790, PG0000169211, PG0000169310, PG0000171078, PG0000181256,
    PG0000300016, PG0000785910, PG0000785918, PG0000956075, PG0000103511,
    PG0000144565, PG0000150665, PG0000179546, PG0000446894, PG0000162977,
    PG0000144647, PG0000155770, PG0000155786, PG0000905763, PG0000154090)



                                         10


                                       A.125
 Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 129 of 130



33. Other Plaintiff produced documents (PGPD-CHA-0001334, PGPD-PER-0122769,
    PGPD-BOO-0000134)

34. EEOC, Enforcement Guidance on Vicarious Employer Liability for Unlawful harassment
    by Supervisors (Jun. 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.

35. EEOC Compliance Manual, Section 15: Race & Color Discrimination, § 15-VII
    (A)(racial harassment) (Apr. 19, 2006), https://www.eeoc.gov/policy/docs/race-
    color.html

36. Matt Zapotosky & Mary Pat Flaherty, Pr. George’s officers transferred, The Washington
    Post (Jan. 28, 2011) http://www.washingtonpost.com/wp-
    dyn/content/article/2011/01/27/AR2011012707491.html

37. Nick Dutton, Md. Officers suspended over ‘driving while back’ YouTube vids (Nov. 17,
    2012), https://wtvr.com/2012/11/17/md-officers-suspended-over-racist-youtube-vids/

38. Jonathan W. Hutto, Sr. & Rodney D. Green, Social Movements Against Racist Police
    Brutality and Department of Justice Intervention in Prince George’s County, Maryland,
    93 J. Urban Health 89 (2016), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4824689/

39. Lynh Bui, Lifelong resident and officer’s son confirmed to lead Prince George’s police
    department, The Washington Post (Feb. 16, 2016)
    https://www.washingtonpost.com/local/public-safety/lifelong-resident-and-son-of-a-cop-
    set-to-lead-pr-georges-police-department/2016/02/16/3042ea76-d3fd-11e5-b195-
    2e29a4e13425_story.html

40. One Police Shift: Patrolling an Anxious America, The New York Times (Jul. 23, 2016)
    (https://www.nytimes.com/2016/07/24/us/police-ridealongs.html

41. Radley Balko, Scott Finn, model cop for a model police department, The Washington
    Post (Jul. 27, 2016) https://www.washingtonpost.com/news/the-
    watch/wp/2016/07/27/scott-finn-model-cop-for-a-model-police-department/

42. Ebony, Black Cop Says He Was Unfairly Detained by Police (Oct. 27, 2016),
    https://www.ebony.com/news/black-cop-unfairly-detained/

43. PGPD News, Full-Length Press Conference With Police Chief Hank Stawinski (Feb. 9,
    2017) https://pgpolice.blogspot.com/2017/02/todays-full-length-press-conference.html

44. Chicago Police Department, Equal Employment Opportunity Policy (August 22, 2017) at
    IV (B)(a) http://directives.chicagopolice.org/directives/data/a7a57be2-1288324b-8a612-
    8833-4bfc750afb536ed2.html.

45. Drew Gerber, Prince George’s County officer found guilty of assaulting a homeless
    woman to roust her, The Washington Post (Nov. 14, 2017)

                                          11


                                        A.126
 Case 8:18-cv-03821-TDC Document 197-1 Filed 07/16/20 Page 130 of 130



   https://www.washingtonpost.com/local/prince-georges-county-officer-found-guilty-of-
   assaulting-a-homeless-woman-to-roust-her/2017/11/14/b70f9ad6-c8bb-11e7-8321-
   481fd63f174d_story.html

46. Jim Handley, Prince George’s County Police Work to Prevent Bias, NBC4 Washington
    DC news report (Feb. 3, 2018) https://www.nbcwashington.com/news/local/Prince-
    Georges-County-Police-Work-to-Prevent-Bias_Washington-DC-472436063.html

47. Lorenzo Hall, Chief apologizes after ‘black bad guy’ example used by Md. Officer
    teaching kids about K-9s, WUSA9 (Aug. 28, 2018)
    (https://www.wusa9.com/article/news/local/maryland/chief-apologizes-after-black-bad-
    guy-example-used-by-md-officer-teaching-kids-about-k-9s/65-588570746


48. Prince George’s SWAT Officers Investigated After Bar Fight, NBC4 Washington DC
    news report (Dec. 19, 2018) https://www.nbcwashington.com/news/local/prince-georges-
    swat-officers-investigated-after-bar-fight_washington-dc/166364/

49. Maricopa County Sheriff’s Office Policy and Procedures, Workplace Professionalism:
    Discrimination and Harassment (Jan 24, 2019), pages 5-6, §§ 5(c )(1), 5(c )(2), 5(c )(5),
    https://www.mcso.org/documents/Policy/Critical/CP-3.pdf.

50. International Association of Chiefs of Police Law Enforcement Policy Center, Model
    Policy, Harassment, Discrimination, and Unprofessional Conduct § V.C (2) (May 2019),
    https://www.theiacp.org/sites/default/files/2019-
    05/Harassment%20Discrimination%20Policy%20-%202019%20-%20revised.pdf.

51. December 18, 2019 Alsip Response to Pergament December 9 Letter

52. February 14, 2020 Alsip Response to Pergament February 1 Letter

53. February 20, 2020 Alsip response to February 10 letter




                                            12


                                          A.127
